The next item is the presentation of the Court of Auditors' annual report. I am pleased to welcome the President of the Court, our former colleague Mr Fabra Vallés, back to the House.
. Mr President, I am both proud and honoured to be back in the House. As usual, only the early birds are present. Nonetheless, there is an abiding memory of the best moments of all the meetings held and the hours of work undertaken together.
Mr President, honourable Members, Budget Commissioner, colleagues from the Court of Auditors, ladies and gentlemen, on 17 November of this year I presented the annual report for the financial year 2002 prepared by the European Court of Auditors to the Committee on Budgetary Control at its meeting. I was also able to take the opportunity of providing the committee with a detailed account of the observations and conclusions contained in the report.
Today, I should like to draw the attention of the House to the conclusions concerning three areas, namely the Statement of Assurance, budgetary management, and the process of reforming the Commission.
The first chapter of the Court of Auditors’ report contains the Statement of Assurance, known as the DAS. The latter will be published in the Official Journal together with the Community’s consolidated accounts. This is sound practice and should provide greater transparency.
The Court is adjusting its DAS methodology to bring it into line with the process of reforming the Commission’s financial control. The intention is to provide more accurate information about the areas where problems arise and about their causes. This is in response to requests by Parliament and the Council.
To this end, our observations and conclusions centred on four main elements. Firstly, they were based on the quality of control systems in the Community institutions and Member States. Our assessment is based on several indicators. We also examined the extent to which the Commission followed up our earlier observations. The second element entailed examination of a sample of transactions and payments for each area of expenditure. Thirdly, the annual declarations of the Directors-General at the Commission were considered. Work undertaken by other auditors constituted the fourth element.
Further to this audit, it is the Court’s opinion that the annual accounts for 2002 submitted by the Commission were drawn up in accordance with the Financial Regulation. The accounts accurately reflect the revenue and expenditure for the financial year, and the financial position of the Community.
Nonetheless, as in previous years, the Court expressed a number of reservations regarding the Commission’s accounting system. It should be noted that last December the Commission adopted an action plan to modernise its accounting system. This plan is due to come into force in 2005. I would urge caution concerning the timetable. The scope and quality of the necessary reforms should not be jeopardised by undue haste.
With regard to revenue, commitments, administrative expenditure and pre-accession aid, the Court believes that the transactions are legal and regular. In the latter case, however, controls must be strengthened.
As concerns the EAGGF-Guarantee, we believe the number of faulty transactions is still excessive. Errors occur most frequently at the level of the final beneficiaries of aid.
A higher risk was noted for measures not subject to the Integrated Administrative and Control System. They include amongst others aid for production, rural development and export refunds.
The Court noted an improvement in the controls on structural measures. This was the case at Commission level in particular. Nevertheless, the errors are similar to those of previous years and mostly concern the management undertaken by Member States.
As you will appreciate, ladies and gentlemen, the Court’s report is somewhat mixed. If improvement is to be effected, it will be necessary to continue strengthening the management systems of the Commission and of the Member States. This is the for attaining a totally satisfactory Statement of Assurance in the future.
I shall now turn to the observations on budgetary management in Chapter 2 of the report. Firstly, a swift change in the structure of revenue is apparent. Traditional own resources such as customs and agricultural duties have fallen by 23% compared with the previous year. At the same time, revenue from GNP has risen by 32%.
Secondly, it was noted that the budgetary surplus had fallen appreciably. The surplus has dropped from EUR 15 000 million to EUR 7 000 million. Nonetheless, the figure remains high. It is indicative of systematic problems that must be rectified.
One of the main reasons for the surplus is the difference between planned and actual expenditure. For the financial year 2002 the Member States overestimated expenditure in the Structural Funds by almost EUR 5 000 million. Consequently, the financial year 2002 closed with more than EUR 66 000 million in outstanding commitments known in French as the RAL. This was almost EUR 10 000 million more than in the previous year.
The Commission should adopt a more active policy in this regard. It should undertake budgetary adjustments to maintain the balance between anticipated revenue and expenditure.
On a positive note, I should like to mention the general improvement in the rate of payments. One notable exception to this is the SAPARD programme for rural development in applicant countries. Only 2% of the available funds have been transferred to the final beneficiaries, although this programme has been in operation for three years.
Finally, I should like to point out that the Commission has implemented the recommendations of the Court and improved its report on budgetary and financial management. This report will prove very useful throughout the whole budgetary cycle.
I shall now turn to the budgetary management of the European Development Funds. The Commission has accelerated the decision-making process for the financing of programmes. Nonetheless, the rate of implementation is still low. At the close of the financial year 2002, the available balance amounted to almost EUR 3 000 million. Outstanding commitments awaiting settlement amounted to more than EUR 8 000 million. The Court is of the opinion that management would improve if the EDF were integrated into the general budget.
Allow me to move on now to the state of the administrative reform. The Court has paid particular attention to analysing the degree to which internal control standards have been put in place. The assessment is along the lines of ‘could do better’. Despite the progress made in all Directorates-General, standards had not reached the required level by the end of 2002. Priority must be given to attaining these levels without delay.
One of the main difficulties facing the Commission is the control of measures managed jointly with the Member States. This mostly concerns EAGGF-Guarantee and Structural Funds. Article 274 of the Treaty does confer full responsibility for management on the Commission. In practice, however, the Commission is limited by activities of the national administrations. Stronger control by the Member States is needed to improve management of European funds. The activity management plans for the Directorates-General have improved. Nonetheless, it is recommended that the objectives be specified more clearly. It would also be advisable to introduce indicators to allow results to be measured and compared.
Activity reports and statements by the Directors-General have also improved. Most of the measures detailed by the Commission following the summary of the reports for the financial year 2001 have been implemented. The Commission has improved its procedure for drafting reports in line with the recommendations made by the Court. Nonetheless, Directors-General should provide more detail concerning the content of their reservations about the way control systems work. They should also provide a clearer description of the shortcomings noted.
Lastly, the Court recommends updating the White Paper adopted in 2000 in the interests of greater transparency and in order to facilitate following up the reform. The Court also recommends revising the timetable set.
To conclude, reform did make progress in 2002. The Commission proved capable of diligently implementing the new provisions of the Financial Regulation. Progress was noted in all areas. Much remains to be done, however, as the Commission itself recognises.
In my view, the content of the Commission’s reform plan is adequate, and the plan itself consistent. It will no doubt require adjustment and amendment. At this juncture, however, it would be a mistake to reject it or to launch into reforming the reform. The latter would be a risky venture. The plan does actually contain appropriate measures to improve management and control. A sustained effort is now needed to ensure these measures are applied with a will across all the Commission’s services. This is the Commission’s main responsibility. The same applies to all the institutions. Simply launching plans is not enough. It is essential to ensure that the plans are implemented. I believe that is one of the lessons to be learnt from the Eurostat affair.
Ladies and gentlemen, I trust you will allow me to depart briefly from the agenda just before I finish. I would like to say a few words on the Intergovernmental Conference and the draft European Constitution.
The Court of Auditors has expressed concern because it is not mentioned by name as part of the institutional framework, alongside Parliament, the Council, the Commission and the Court of Justice. The Court of Auditors is the body charged with external control of European public finances. It is not acceptable for it to be placed at a lower level than the institutions it is required to control. It must not be placed in a position where it is dependent on them either. If that were to happen, the Court would be deprived of the independence it needs in order to discharge its obligations. All those involved in the Intergovernmental Conference have been made aware of this concern. I trust it will be taken into account.
Thank you for your attention, ladies and gentlemen.
.  Mr President, Mr President of the Court of Auditors, Members of the Court of Auditors, ladies and gentlemen, the Court has been unstinting in its support for the Commission’s reforms, and acknowledges in its report for 2002 that these have made good progress. Not only for that, but also for the depth and breadth of their work, as also for their unambiguous recommendations for specific further action, many thanks are owed to all the members of the Court of Auditors.
As regards the Budget, there is no doubt that the highlights of 2002 were the recasting of the Financial Regulation and the conclusion of the financial negotiations with the candidate countries, whereby enlargement was put on a sound financial footing. These two things had been targets that I had set for myself personally and for the Commission. It is because we are on the very threshold of enlargement that I am very glad that the Court of Auditors was able to state, in its annual report for 2002, that no mistakes of any significance had been made in the handling of pre-accession aid. The effort made not only by the candidate countries but also by all the European institutions to support more widespread and functioning financial controls in the enlargement states are bearing fruit. This is made all the more important by the fact that the implementation of pre-accession aid is at last gathering pace, and, from next year onwards, all ten states will participate in all the aid programmes funded from the European Budget.
The Court of Auditors has the function of checking the books of the European Union – that is to say, of examining the way it keeps its accounts. It is our accountant. It has again given a favourable opinion of the correctness of the books: the accounts of the European Union truthfully reflect the receipts and outgoings in 2002, and the balance sheet presents a faithful picture of the European Union’s assets at year end.
I might add that the outgoings for 2002 amount to EUR 85 billion, rather than the EUR 100 billion that is always quoted in the media, and not only for a Budget Commissioner is the difference between EUR 100 billion and EUR 85 billion something more than marginal. The Court of Auditors’ comments on the balance sheet for 2002 also show that the European Union’s entitlements and obligations are not set in stone, but vary according to the tasks – and the example I would give is our share in Galileo, which represents a challenge not only to technology, but also in terms of auditing and of the balance sheet. The Court of Auditors also issues a positive Statement of Assurance in respect of the receipts, examining both the levying of customs dutiesand the computation of the European Union’s VAT receipts and of the national contributions based on gross national income, which – the various deceptive rumours in connection with the Eurostat affair notwithstanding – is declared by the Member States rather than by Eurostat.
Although the Court attests the reliability of the commitment appropriations and of the administrative expenditure, it does not do this in respect of the other items of expenditure. This clearly shows where new priorities in improving financial management both at Commission level and in the Member States are to be found. I emphasise that the Court acknowledges the Commission’s tighter controls and stresses the problems involved in joint management, which applies to 80% of the expenditure.
The agricultural budget required the Court to audit 64 paying agencies, in the course of which it discovered three where errors cropped up so frequently that they could not be certified as reliable. One of them was in Portugal and the other two are in Germany, one being in Baden-Württemberg and the other in Bavaria. The Court again had criticisms to make of the Structural Funds, in that, whilst the funds are not expected to be used to their fullest extent, the surplus is not to be repaid to the Member States next year, but in a supplementary budget in the current year. This year, we have taken on board this criticism and submitted a supplementary budget totalling EUR 5 billion, and this House will probably adopt it on 18 December.
The fact that there are discussions every year about how the EU’s finances are managed might give the impression that no progress is being made. It is the Court of Auditors, though, that stresses the fundamental and comprehensive nature of the Commission’s financial reforms, which is precisely what the Court had asked for. At the heart of them is the adaptation of financial management to the realities of a budget that will, over the coming year, come close to reaching the EUR 100 billion mark and will comprise over a million payment transactions every year, spread over 35 Directorates-General and 15 – soon to be 25 – Member States, and administered by international and non-governmental organisations. Responsibility for the ex-ante control of financial transactions has been transferred to the operational departments, and any attempt to reverse this – even the demand that ex-ante checks be carried out by the accounting officer – takes no account of what modern public-sector financial management requires. Checks are no less thorough since the end of centralised budget control, which was in any case only capable of carrying out limited spot checks. In every one of the directorates-general, the new financial circuits, which must involve trained financial experts in every service and ex-post controls by the auditors, all reinforced by the addition of human resources in this area and by a hitherto unseen level of expenditure on initial and in-service training in auditing, make it possible for every Director-General to give the Commission a regular account of how the finances are managed. If one also takes into account the audits by the internal audit service, the regular evaluation of the examination of the control systems by the Central Financial Service, the investigations by OLAF and, of course, the ever wider-ranging audits by the Commission’s external auditors, then it becomes apparent that an extensive structure is in place for monitoring the European budget, to which one must add the checks carried out in the Member States in respect of 80% of the Budget.
According to the Member States, 16 000 persons are employed in auditing the agricultural funds and 6 700 on the Structural Funds. I agree with the Court of Auditors that this is where there needs to be greater convergence if these controls are to be made efficient. Controls require rules, for which the conditions were created when the new and fully recast Financial Regulation entered into force on 1 January. What lies behind this is shown by the example of the financial support given to institutions, which, although a central instrument of Community expenditure, were subject to no rules whatever prior to the Commission’s first Vademecum in 1999. There are now detailed and binding rules for them in the new Financial Regulation and in secondary legislation, and the new legal acts required for these grants will shortly be adopted by this House.
In addition, the reforms do, of course, constitute a process in which the Commission is constantly learning by practical experience and from what the Court of Auditors and Parliament recommend. So it is that further substantial improvements have been made to the procedure for drawing up the reports of the Directors-General, in particular for the sake of improved comparability. The President of the Court of Auditors has just mentioned the implementation of the internal audit standards, which he quite rightly described as being central and crucial elements in reform, with which we are again currently pressing ahead with some vigour, especially as regards the rotation of officials in sensitive positions, and, where this has not yet been done, precise deadlines have been laid down for it.
We are learning our lessons from the Eurostat experience, primarily, of course, within Eurostat itself, but also as regards OLAF and the relationship between the Directorates-General and the political level. What happened within Eurostat in the years leading up to 1999 is not evidence of the reform’s failure – on the contrary, it is evidence of how necessary the reform was and of the fact that the steps we took were the right ones. Where the existence of loopholes has become apparent, we are closing them.
Let me again stress how far-reaching these reforms are. What they in fact do is introduce, at last, into every area of the management of this international authority, uniform rules and uniform standards. That amounts to a cultural revolution, in that the various cultures were previously bound by very diverse rules, most of which were not written down. In future, if I may quote Mr Fabra Vallés there will be no more ‘principalities’, but, instead, one administration, which must – and will – in every sphere, comply with demanding standards and be held to account for the way in which they do so. The presentation of the Court’s annual report marks the start of the budget discharge procedure. The Commission looks forward to good cooperation with the rapporteur, Mr Bayona de Perogordo, and with the Committee on Budgetary Control as a whole.
Any public budget largely devoted to the granting of subsidies, and that in what are now 15 Member States and will shortly be 25, will always have to defend its financial interests tooth and nail. The Commission has committed itself to the objective of doing so; far from being discouraged by setbacks, we will redouble our efforts, and the Court of Auditors gives us fresh courage as we pursue this goal.
– Mr President, Mr President of the European Court of Auditors, Commissioner, Members of the Court of Auditors, ladies and gentlemen, I wish to thank you, Mr Fabra Vallés, for your presentation of the Court’s annual report for 2002, and all the more for your having already presented this important document to the Committee on Budgetary Control a fortnight ago. Today, we can shed further light on certain aspects of the annual report and discuss them with you, and this begins our work on the discharge for 2002, on the foundation of the Court’s report.
In considering the points that you yourself have raised, let me begin with the Statement of Assurance. You have described how the Court has refined its auditing techniques still further, and this is something we very much welcome. The fact remains, however, that, because of an error rate that may well have differed from the preceding year’s, but was still too high, no positive statement of assurance can be issued in respect of 2002 as a whole. In the areas of agriculture, the Structural Funds, internal and external policies, only the receipts have been certified, and you give a clean bill of health only to the administrative expenditure.
So little was spent on pre-accession aid for the candidate countries that a positive statement of assurance does not say very much. Overall, I would say that this is an utterly deplorable result in terms of the quality of the Commission’s implementation of the Budget, even if much of the blame lies with the Member States. These aspects will certainly be reflected in Parliament’s discharge report.
Secondly, it is cause for gratitude that the Court has done what Parliament wanted and introduced a chapter summarising the implementation of the Budget and containing an overall view of the receipts and outgoings. Why, we ask ourselves, are there still such large surpluses in the 2002 Budget? They may well be only half the size of the previous year’s, but I regard EUR 7 billion in unused money not as a saving, but as a deficit resulting from action not taken and hence as a failure to meet the targets set. If, year after year, in the measures managed jointly by them and the Commission, the Member States over-estimate the funds required, the Commission has to be even more determined in taking counter-measures, something that it already does, albeit to an insufficient extent, but it could, for example, submit supplementary and amending budgets. The Court’s forthright advocacy of the idea that the administration of the Development Fund should be improved by including it in the general budget is precisely what Parliament has been demanding for some years now.
Thirdly, Mr Fabra Vallés, you spoke about the administrative reform and the internal audits, in which, in the light of the Eurostat affair, this House takes a particular interest. What you say sounds very positive but we doubt whether these reforms are really having any effect. Take the slogan ‘decentralising the way the Commission is run’, which, as such, I welcome. The activity reports and the guarantees given by the individual Directors-General are an improvement, but should they not also be signed by the office responsible for finance and personnel? Should there not be a clearer dividing line between the accountant and the authorising officer? Should the internal auditor, through his reports, also be in close contact with the internal audit service? The Court has devoted attention to the audit reports, but will it also cast an eye over administrative processes as a whole? The Committee on Budgetary Control will have other questions to ask about reform of the accounting and book-keeping system.
Over the next few weeks, our committee will have a lot of work to do in preparing the discharge for 2002. We are very grateful to you for supplying the documentation and information that we need and for the openness with which you and all the members of the Court of Auditors have cooperated with us. Let me just briefly say something in response to your closing remarks about the Intergovernmental Conference. You will be aware that Parliament – and, in this instance, the Committee on Budgetary Control, too – believes it to be of the utmost importance that the Court of Auditors should have equal status with the other institutions. That is why you will see from the documents that, as rapporteur, I appealed to the Intergovernmental Conference to add the Court of Auditors to the list of the various institutions, thus guaranteeing the Court its proper place and ensuring that the public can see that we have the instruments and agencies to watch over how the taxpayers’ money is handled.
– Mr President, let me, on behalf of my group, thank the President of the Court of Auditors for his report, although what I have to say I will address to the Commission. After nine years as an MEP – four and a half of them on the Committee on Budgetary Control – one imagines that there are no more particularly enlightening experiences in store. My belief that this is the case was disproved this week; I had a moment of clarity exactly two days ago when, in the Committee on Budgetary Control, a Commissioner who was already under pressure was faced with a situation in which the Commission apparatus had not yet supplied answers to four questions by a fellow-Member relating to the Eurostat case, even though those answers had been due since mid-October. What I found illuminating about this was that, for the first time and for just five minutes, I found myself obliged to appreciate what an enormous achievement this was on the part of the Commission’s apparatus and what this says about the depth of its loyalty to a Commissioner. I am bringing my political problem not to you personally, Commissioner, but, so to speak, to the Commission as a college of Commissioners. I have started to feel tempted to stop directing political criticism at the Commissioners and to start feeling nothing but pity for them. If, in the months in office remaining to them, they cannot manage to give their apparatus some sort of structure, so that their officials go in fear of their masters and acquire a minimal amount of loyalty to their political leaders, then we are in for lot of fun and games in the coming months. If the present Commission does not at last get that message, then heaven help their successors in the next one. If there is no change in this state of affairs, then nor will there be even the slightest change in the public’s perception of the Commission; it will, if anything get even worse. The time has come for this to be said out loud, and I believe it is necessary that it should be.
– Mr President, I too should like to express my gratitude to the Court of Auditors for drawing up the annual report, which I have, as always, read with great interest.
We are now on the eve of new elections, and I can only look back on the debate which we had here four or five years ago when we were in the heat of the discussion about the financial difficulties that the Santer Commission was having at the time. I promised the electorate then that financial control in the new European Commission would be considerably enhanced. We are now four years down the line and what strikes us most of all is that – even after nine years of working on Statements of Assurance – the Court of Auditors has still not managed to issue a positive Statement of Assurance. That is quite clear to every citizen in Europe and the lack of success in this respect is very regrettable. This is offset by the fact that the Court of Auditors has concluded that the Commission is on the right track and if I may quote the President: 'The reform plan is concrete and coherent and must be supported'. Things are therefore moving in the right direction, but the big question is that of how much longer we can wait – particularly as enlargement is imminent and it will be extremely difficult to tell those countries what to do if we ourselves are not even able to implement this in our old Member States. That is, in my view, the crucial discussion. It has been said before, the main centre of gravity lies with the Member States themselves, but it is always the Commission that is responsible.
At the beginning of this year, the Group of the European Liberal, Democrat and Reform Party took an initiative proposal for agricultural expenditure, which is this year once again meeting with strong criticism. This proposal stated that if it is the case that a Member State continues to mismanage agricultural funds, the Commission should stop making advance payments to those Member States. That worked in our opinion. That report has received unanimous support by Parliament and, according to Mr Fischler, it has also been supported by the Commission. In response to a written question from me, the Member States have rejected it. What instruments of power are left to this Parliament?
Finally, even after this report, we do not know how much things have changed for the better or for the worse. According to the Court of Auditors, things are improving. The word 'indicators' is being bandied about. Is it possible to develop indicators? The Court of Auditors has said that they are unable to do this, but that the Directors-General should do this. Is the Commission thinking about starting with this? Can we say that things are improving every year by a certain percentage, until such time as 100% may be reached at some stage, sooner – it is to be hoped – rather than later?
Mr President, I should like to thank the Court of Auditors and its President very much for this valuable report.
We are forced once again to observe that the Court of Auditors is very keenly critical of the way in which the Commission conducted itself during the previous budget year. There are such large areas of doubt and such major errors that, in practice, the Court of Auditors is giving the thumbs down to quite crucial areas of the EU budget.
The problem is that it is difficult to judge whether the trend is for the better or for the worse. It would have been desirable if, as in previous years, the Court of Auditors had been able to quote a percentage figure for the funds it considers to have been wrongly expended. Now that we are no longer being given this percentage figure, it is difficult to decide whether the trend really is in the right direction, as it is often maintained to be.
The Court of Auditors again sets out a general reservation concerning the accounting system itself, which is obviously the most serious point on which we have to adopt a position. This means that there are doubts hanging over a very great many of the figures. We do not know whether we can fully rely upon them.
We have been promised thorough reform by 2005, but we have today heard again that the Court of Auditors doubts that it will be possible to implement this reform adequately by 2005. There is therefore still a danger of new scandals, for the Commission clearly has no general view of the way in which the budget is implemented. That is shown with all the clarity one could wish for by, in particular, the Eurostat scandal.
I also intended to say a few words about the European Development Fund, for I am the rapporteur when it comes to discharging it of liability this year. It has emerged that funds from the European Development Fund have been misused by the same firms that are involved in the Eurostat scandal. Money from the European Development Fund has been used to finance contracts between Comesa (Common Market for Eastern and Southern Africa) and CESD, the firm that defrauded Eurostat of at least EUR 3 million. The internal auditing service concludes that there is a large risk of errors having been made, of there having been double payments and of there being conflicts of interest and so on. The Directorate-General Development entered into a contract with this firm as recently as in April 2001, a contract valid for 33 months. I should like to ask the Commission whether this contract has now been terminated.
One of the main proposals by the Court of Auditors regarding the European Development Fund is that this be incorporated into the ordinary budget. I am totally convinced that such a measure would facilitate reform and make it easier to obtain control in this area, in which a lot is at present unclear, especially when it comes, for example, to the control of direct budget aid to different countries.
– Mr President, I want, today, to express my gratitude to the Court of Auditors for the outstanding quality and considerable quantity of its work. Its numerous individual reports, and now its comprehensive annual report, give us a clear picture of the European Union’s defects and strengths, of its problems and of the attempts made to resolve them. This being the year before the European elections, I would like to reaffirm that the Court’s work can help to qualify the widespread suspicion of the European institutions. Where mistakes have been made, they must be brought to light and corrected. The Eurostat case, in particular, demonstrates how we need greater transparency and less bureaucracy in the European institutions, but your report goes further, using important issues to show the challenges that the European Union faces. Enlargement is one example. The enlargement programmes such as Sapard, are meant to help with the proper functioning, post-enlargement, of the agricultural programmes, the structural programmes and the administrative structures. It is unfortunate that backlogs persist; Sapard’s implementation rate, for example, was higher than in the previous year, but 2% is still a disgracefully low figure.
Mr Fabra Vallés, your report, however, also makes reference to structural problems and errors in the European Union’s policies. Let me take the common agricultural policy as an example and quote what your report has to say, which strikes me as very instructive. On the subject of the greening of the common agricultural policy, the Court came to the conclusion that more intensive agricultural production methods had led to environmental problems that were a cause for concern. That is in fact the precise opposite of what we were meant to be achieving by the use of our resources. There are many defects that have to be removed – in the Council Directive and in the environmental criteria – for taxpayers have every right to expect not only a lack of possibilities for fraud, but also that their money will be invested wisely. Responsibility for this lies not only with the Commission and Parliament, but, primarily, with the Council. I would like to refer to an example that you mentioned and which strikes me as highly illuminating, namely the issue of artificially dried animal fodder. Let me quote: ‘The rate of aid paid for artificially dried fodder is almost double that paid for sun-dried fodder. This encouraged producers to switch from sun-drying and to produce artificially dried fodder to the maximum extent possible. EU production has continued to increase since 1995 and the MGQ has been exceeded since 1998/99’. I think that is a scandal that has to be highlighted, and something must be done to ensure that the position changes.
Another example, one that I see as equally important, is that of cotton. Generally speaking, the aid arrangements for producers of cotton are intended to support the production of cotton and to make it possible for producers of it to enjoy an adequate standard of living. Although this is a proper objective and one that we can support, it would, I believe, constitute a misuse of funds if the result were to be an increase in cotton production without its effects on the environment being monitored at the same time.
We have to consider not only fraud and irregularities, but also the proper use of our money. Let me give another example, that of export refunds, which, in 2002, totalled some EUR 3 622 million, money that I do not think has been used properly, for we keep learning on a daily basis how export refunds lead to irregularities and fraud, quite apart from which, such export refunds are also unjust, because they destroy markets in the developing world.
I take the view that, if the European taxpayer is to become willing to keep on making his contribution to the European Union, then the EU’s policies have to be discussed in far greater depth. This not only involves fighting fraud and irregularities, but also this House thoroughly getting to grips with the question of what services we get in return for the money we invest. We have to redefine our objectives, and we have to delve far more deeply in order to evaluate what is being done with these funds in the European Union.
Mr President, I too should like to extend my thanks to the Court of Auditors for a brilliant report and, at the same time, thank them for the many excellent items of information we receive from the Court of Auditors throughout the year.
It is of course unnecessary to repeat in this House all the views so excellently expressed by my fellow MEPs. I shall be content to state that we are faced with two problems. The first is the number of impossible administrative systems, and the second is low morale in the administration. As Mr Sjöstedt said in this House, it is of course entirely true that the repeated signing of contracts with companies that have behaved quite unacceptably is inadmissible and that the Commission should simply have avoided having anything to do with such companies. Like my fellow MEP, Mr Kuhne, I must also say that one’s strongest emotion is really one of sympathy with the Commission. When, time after time, I listen to the Commissioners in the Committee on Budgetary Control, I think of a man armed only with a driving licence, sitting alone six miles above the ground in the cockpit of a Boeing 767 with no idea of how to land it.
When we look at the problems we confront now that the EU has existed for 46 years, we cannot but observe that the whole problem lies in the attempt to solve problems that simply should not be solved. Agricultural policy in the 15 countries is quite harmful, as well as being superfluous. All the 15 countries are so rich that we could easily provide the necessary subsidies ourselves. The same applies to structural fund policy and, as the Swedish Prime Minister recently said, it is in fact meaningless for highly taxed countries to deduct tax from the ordinary man in the street when there are countries that will not tax their citizens, even the richest of them, and that subsequently redistribute these funds via the EU. For each euro we send to the EU, we therefore receive, on average, 80% of it back. That is of course a completely absurd policy, and one we can completely revise. We could fulfil all of the EU’s tasks with 10% of the budget, whereupon we should only have 10% of the fraud we see today.
– Mr President, Commissioner, President of the Court of Auditors, I should like to start by thanking Mr Fabra Vallés for the excellent report he has presented. I should also like to thank the whole Court for its ongoing work. The Committee on Budgetary Control depends on this work to allow it to discharge its responsibilities.
We find it very useful indeed to be able to study and analyse the reports forwarded to us by the Court of Auditors. The annual report presented to the House today is of particular importance.
I should like to focus on specific issues in that report. These include reform of the Commission, the responsibilities of the authorising officers, internal control and the introduction of a service of internal auditing. I believe they are key to improving the functioning of the European Commission and to better implementation of its budget.
Internal control and following up reform are the most vital of the aforementioned issues. I shall come back to them later. I also believe that all the analysis of enlargement is very significant. This includes an account of the remaining deficiencies in the structures and in the implementation of the Community . Nonetheless, some progress has been made in this regard. Shortcomings in the implementation of pre-accession instruments are also detailed. Once again, significant improvement has been recorded but the overall situation remains most unsatisfactory. Indeed, many of the shortcomings and deficiencies we are confronted with in those countries could perhaps have been avoided had there been a greater commitment to those instruments and had there been a greater effort to ensure that they functioned more effectively.
I shall now turn to budgetary management. The surplus remains considerable. It is less than it was, which represents some progress, but the fact that such a sizeable surplus still has to be dealt with is cause for considerable concern. As has been stated in the House, this may well prove to be the responsibility of the Member States. Nonetheless, the European Commission should exercise greater control to prevent such a situation arising. It represents an obstacle to effective implementation of Community programmes.
All this relates to one of the issues considered in greater detail in the Court’s report for this year. I refer to shared management with the Member States, and in particular to the EAGGF and the Structural Funds. Failure to implement has been most marked in these areas. I believe this calls for particular attention and I hope it will receive it both throughout this year and in the course of our current deliberations on discharge for the year 2002. Controls by the Member States must improve, as should the percentage of expenditure. We have stressed this on a number of occasions.
I should also like to emphasise the need for a more detailed study of the reform. A more careful study must also be made of how it stands at present, of its possible shortcomings and of appropriate changes, should any prove necessary. Reform is essential if management of the European Commission is to become more flexible. Serious shortcomings have been noted. They are due to the longstanding in-house culture. As has been apparent today, a particular attitude prevails amongst officials. This means Commissioners are sometimes required to assume responsibility. Obviously, in the fullness of time Commissioners reach the end of their mandate and are succeeded by others full of good intentions and ideas. It should be understood that structural change and full and complete implementation of the reform are essential to capitalise on the good will and good intentions of these Commissioners.
As I conclude, I should also like to mention that bringing the European Development Fund under the Commission’s control and management would be a significant step forward. It would also be helpful to have it within the scope of this committee’s budgetary control.
Mr President, as the rapporteur for the European Parliament discharge for 2002, I was pleased to see that the Court of Auditors has dealt with some of the issues of concern raised in Parliament.
It is clear from the report that there are still problems. The secretarial allowance rules still contain loopholes, which mean that the money is not always spent on staff, as it should be. Despite earlier warnings from the Court of Justice, the rules on the funding of political groups still show shortcomings. There was evidence of that this week when an OLAF report showed that a former political group in this Parliament had misused funds. Finally, the pension fund still lacks a proper legal basis and does not even have sufficient funds to cover all its liabilities.
The European Parliament, as we all know, is always very good at criticising other institutions – we have done so today, but we also have to put our own House in order. Yesterday, a coalition of the selfish, the naïve and the greedy once again blocked a proposal to reform the system of pay and expenses for MEPs, which would have solved this problem once and for all. Opposition to this was led by Mr Schulz and Mr Nassauer. They are the same people who wrote to you, Mr President, asking for reform of the system of travel expenses because a German newspaper published their pictures and shamed them into action. The Bureau, as I understand it, postponed that debate. I hope that the German proposal will be taken up even though the SPD, the CDU and the CSU – not the Greens – have made it clear, privately, that they hope it will not be taken up.
The best evidence of this hypocrisy came last night, when the Bureau discussed reform of the secretarial allowance as mandated by the Court of Auditors. I am told that Mr Friedrich’s first reaction was to ask whether MEPs could still employ their relatives if the new rules were adopted! I am not against MEPs employing relatives if it is done in an honest and transparent manner, even though I personally do not think it is a wise move. However, Mr Friedrich’s reaction demonstrates that, unfortunately, for some MEPs on both sides of the House, the only purpose of their membership of this Parliament is self-enrichment and deceit.
Fortunately, there are many MEPs, including colleagues such as Mr Kuhne, who want to reform our system of expenses. This question will be at the heart of my report on the discharge for the European Parliament for the 2002 financial year. 2004 is an election year; we cannot afford to embark upon this election with the current system, which is morally corrupt. If necessary, we must publicly shame our House into action.
Mr President, it is with a certain satisfaction that I hear the Court of Auditors praising the Commission’s efforts at reform. At the same time, it is a good thing that, for the first time, the Court of Auditors has not discovered material errors in connection with implementing the pre-accession aid for the candidate countries. Finally, it is also worth noting that the Court of Auditors has approved the 2002 accounts for the European Development Fund, even if there are critical remarks concerning their inspection. I wish to emphasise that we in the Group of the European Liberal, Democrat and Reform Party fully support the Court of Auditors’ proposal that the European Development Fund be integrated into the general budget.
At the same time, it is extremely worrying that the Court of Auditors cannot again approve the really big budget items such as the expenditure on agricultural aid, structural funds and internal policies, that is to say items constituting approximately 80% of the EU budget. In this area, we must be aware of the fact that administration and control of these budget items is, to a large degree, taken care of by the Member States themselves. There are also these budget items that, year after year, completely miss the mark in budgeting terms. This year, total under-use amounted to EUR 7.4 billion, or EUR 7 400 million, and that is extremely unsatisfactory. That is money that should and could have been used to fulfil the political objectives, and, had it not been used for those purposes, it could have been used in other of the EU’s budget areas, for example research and development.
I think these problems should lead to reflection upon the structures for exercising control in the area of the budget, with competence shared between the Commission and the Member States. In the first instance, I think that efforts should be made to coordinate and upgrade the Member States’ control of EU funds. A working party could be set up, consisting of representatives from the Member States’ respective control bodies. Of course, the Court of Auditors must have a seat on the working party, and the objective must be to develop a uniform control standard on the ‘best practice’ model. In the longer term, it should be considered whether the incentive for the efficient control of EU funds is simply too weak in the Member States. If that proves to be the case, top priority should be given to setting up a common European prosecution service.
In conclusion, I have a practical question for Mr Fabra Vallés. In connection with the publication of the report, and also in this House today, you have said that the Commission’s deadline for reforming the accounting system, namely January 2005, is very optimistic. I should like to ask what considerations form the basis of this statement, for I have noticed that the Court of Auditors has not evaluated the accounting reforms in the report.
Madam President, ladies and gentlemen, after the speech by my friend Mr Van Hulten, I am no longer certain whether we are talking about the Court of Auditors’ report or the report of the Bureau meeting. If we are talking about the Court of Auditors’ report, there is no problem, because that was the debate for which I put my name down.
First of all, I should like to praise the work of the President of the Court of Auditors, Mr Fabra Vallés, and the work of the Court as a whole. I believe that, once again, the Court of Auditors has given us a document that deserves and requires our full attention. Unfortunately, I do not believe that this document will be widely read outside our institution, for example by national governments, by people in the Council and in the Ecofin Council, who think that it is quite all right to take power away from the European Parliament, whereas they ought first of all to look at and check their own accounts and take seriously the point raised by the Court of Auditors.
Mr Van Hulten was right when he said that the Court of Auditors has drawn attention to a certain number of things that this House also needs to put in order. It is unfortunate that we sometimes tend to contemplate our own navels too much. We can see straight away those things in Parliament that are not working properly, and it is quite right that we should, and yet, for years, the Court of Auditors has been telling us that 80% of our expenditure, which is controlled by the Member States, contains an improbable number of errors, false allocations and problems which the Court itself has not been able to identify specifically.
So I ask myself when we are going to clear things up and finally put this system in order. It is our duty to be fastidious, and to pay attention to what the Commission and the other institutions do. As you know, Mrs Schreyer and Mr Fabra Vallés, we in the Committee on Budgetary Control have submitted two hundred questions to the Commission – perhaps even more – based on the Court of Auditors’ report. Unfortunately, though, we did not put any to the Member States, because we are not able to do so. I believe that this is a real problem. We must find a way of coming up with a solution, and of making the Court of Auditors’ report binding not only on the Commission, which will be asked to produce accounts, but also with regard to the accounts of Member States.
The other problem is how to follow up the recommendations that the Court of Auditors has made. For years now, the Court of Auditors has not carried out specific audits or surveys, for example of Eurostat. Yet for years it has been highlighting a certain number of problems that have never been taken seriously. For example, on the issue of export refunds, the Court of Auditors had for years identified a problem which had never been taken seriously, and the result of that was that we ended up with the scandal of which we are only too well aware.
If this exercise is not to be a pointless one, I believe that it must be given a more specific content, at any rate as regards the following two points: the way in which follow-up measures are organised at Member State level, and the reason why the Commission, and we ourselves, do not take sufficient account of the report’s conclusions.
Madam President, I should like to begin by thanking the President of the Court of Auditors for coming before the House today, and for his presentation. I am glad a number of the Court’s officials are accompanying Mr Fabra Vallés and I would like to take this opportunity to thank them also for the work accomplished.
I cannot fail to emphasise once again the pedagogical aspect of the report before us. A conscious effort was made to include initial definitions of each of the areas. There is also an account of previous observations, proposed observations and of the Commission’s responses. Consequently, the document amounts to an encyclopaedia of Community financial management. It should prove most useful to all who have the pleasure of reading and studying it.
In my view it should also be stressed that this is a transitional report, insofar as it is part of the ongoing reform of the Commission, which is a significant administrative reform. I welcome the fact that whenever it referred to that reform, the Court of Auditors focused on improvements within the Commission. The Court highlighted plans launched or proposed by the Commission, indicating that the latter is taking reform seriously.
It would not actually make sense for the Commission to drag its feet over undertaking its own reform. After all, the initiative for reform came from the Commission itself.
Much does certainly remain to be done. Nonetheless, there is movement towards greater cooperation. I therefore believe the observation made by Mr Fabra Vallés concerning the desirability of revising the timetable is most opportune. The estimates may prove overly optimistic.
Concerning assurance of the accounts, I should emphasise that the reservations expressed are specific and can be overcome. These are not reservations on the substance, nor are they reservations on the principles. These reservations can therefore be dealt with, despite their significance.
Further, some of the issues dealt with in the report, such as under-use, shared management and the reform process will be dealt with in the report on discharge for the financial year 2002.
– Madam President, Commissioner, President of the Court of Auditors and other members of the Court, let me join in congratulating the Court on the excellent work it has presented to us, but let me also highlight two special reports on export refunds which are indeed exemplary and speak highly of the quality of work that the Court of Auditors has produced in recent years.
Written in clear language, which does not give way to hyperbole or the bureaucratic metaphysics that we unfortunately still find in some of the Court’s texts, they repeat a diagnosis originally made in 1990. The export refund system is extremely complex and highly open to fraud, as it does not follow the most elementary rules of transparency. In thirteen years, nothing has essentially changed in the way this scheme is run; it involves a very small number of interests and companies, which the Commission refuses to name. Commissioners come and go, reforms pass, but export refunds are still here and pose a challenge to everything and everybody. Three years after the network that falsified tens of thousands of tonnes of butter throughout Europe was exposed, and after it was called on to protect Europe’s financial interests as well as citizens’ and farmers’ rights, the Commission still refuses to take any action against any of the offenders and in fact affords privileged treatment to large dairy product companies involved in this scandal compared with the treatment it reserves for any farmers whose milk production exceeds their quota.
These are the practices and the realities which it is essential to combat, and it is useful to see them effectively and diligently examined, as has happened with these Court of Auditors reports on export subsidies. My heartiest congratulations once again, therefore, to the Court of Auditors on the work it has done.
– Madam President, perhaps I can give Mr Fabra Vallés, the President of the Court of Auditors, a tip on how his institution can be better appreciated by the other institutions, for that – as you, Mr Fabra Vallés, said, and as I also believe – is what is lacking at the present time. Perhaps you should make your reports a bit clearer. Perhaps you could just state that the Statement of Assurance is absent or that you do not believe that reforms will be in place by the time promised, or perhaps you could just report that, where agriculture is concerned there has been no preparation for enlargement to speak of.
If one can talk in terms of only 2% funds getting to their intended recipients, then this policy has proved to be a non-starter. That is the simple view taken by our fellow-citizens. I cannot see any way of putting a cosmetic gloss on these things. If reform is the issue, then we have our own indicators. I am not talking about the time before 1999, but about the present day, when I say that, when we are told by a Commission that the report will be produced a year later, in contravention of the law it exists to guard and uphold, then something has not happened, that something being a learning process within the Commission. When one has to wait months to get a reply to questions relating what is currently going on in Eurostat – that is, questions relating not to the distant past but to the mistakes being made right now and to the continued waste of taxpayers’ money – then nothing has happened. When we are told that, if we want reforms and proposals for legislation by the end of December, we will get them in January, then, again, someone has failed to learn anything. It is by these criteria that we judge whether a reform has happened and has been successful. As you will by now have gathered, we are highly sceptical.
Madam President, I should like to thank the Court of Auditors for its report. We are looking at the reform of a massive multinational administration and it is not going to be easy to turn it around overnight. There is a recognition in the Court's report, however, that things are heading in the right direction and we are pleased to see that. There are still major problems with accountancy and we wish to see those efforts speeded up within the Commission.
Since the publication of this report, we in the United Kingdom have been treated to screaming headlines about the fraud that goes on within the EU. It is the ninth time the Court of Auditors has not given the nod to the accuracy of the figures in the largest areas of expenditure. We must always remember that 80% of the money is spent within the Member States, and until there is more responsibility on the part of the Member States, the Commission cannot possibly account for every euro.
The issue I should like to concentrate on is the massive amount spent on invalidity pensions to institution staff. EUR 74 000 million are spent every year on people who are sick within the institutions. Of course, we have a responsibility to look after people who are sick, but the efforts made to help staff back to work are absolutely pitiful, especially those suffering psychological problems. 50% of staff said that there was no enquiry about their state of health or the possibility of them returning to work while on sick leave. In grades C and D, 62% of people retired on invalidity pensions while 21% retired on retirement pensions.
I want to ask both the Court and the Court of Auditors whether they will be pressing for Member States to sign declarations of assurance – both for the Structural Funds and in the agricultural domain – in the forthcoming reforms. Until we get that we are not going to see an improvement on the whole issue of accountancy, or of the Structural Funds, or of where the responsibility lies. If we stand firm on this issue we will try and hold up the process within the European Parliament until the Member States start taking their responsibility. Are you going to be pressing for the Member States to sign declarations of assurance?
Madam President, I should first like to make a statement on Eurostat. Several speakers referred to it indirectly, though no specific questions were posed.
The Court has never undertaken a full audit of Eurostat, the statistics office. The Committee on Budgetary Control was informed of this on a number of occasions. Nonetheless, the Court has considered programmes implemented by Eurostat in the context of other audits. The results of these audits were included in the Court’s annual reports for the years 1993, 1998 and 1999. This last report was published in November 2000.
The Court’s observations on Eurostat management related to inadequate procedures for the award of certain contracts. They also related to poor use of technical assistance offices, known as TAOs. It should be mentioned that the Court had already commented on the TAOs further to other audits. The Commission followed up these comments and reviewed procedures for awarding contracts and use of the TAOs in 1999. It also put in place new standards for management and control in these two areas. In addition, OLAF launched an internal investigation into Eurostat in mid-2000. In the light of the introduction of these new measures and of the ongoing internal investigation of OLAF, it would have inappropriate to initiate an audit of Eurostat at this juncture
It is worth stressing that in principle, the Court refrains from conducting audits in departments and areas under investigation by OLAF. This is in order to avoid interference or activity liable to prejudice anti-fraud investigations.
The Court will take the lessons of the Eurostat affair into account when undertaking its risk analysis for the coming year.
I thank Mr Kuhne for his contribution, but I must say that I do not believe there were any questions for the Court of Auditors.
Mr Mulder stated we are on the right track, but wondered how long this would last. In my view, if we are on the right track we should stay on it. As to the time period, that depends on the organisation or institution. It depends on how complex or extensive it is. The Commission’s size and geographical dimension must be borne in mind. It should also be remembered that the Commission is not the only player involved. Each of the changes it makes has implications at national level. The Commission is therefore bound to be in constant contact with the various Member States. Consequently, it cannot always maintain the cruising speed set at a particular time. It should also be borne in mind that the reforms under way do not relate to the next five years only. We feel this is this is a longer-term venture.
I believe we are on the right track. In addition, Parliament is there to play its part. It is for Parliament to keep nudging the Commission into action and to ensure this reform is taken forward as an ongoing and continuous process. It also has to be said that a favourable DAS has been granted since 1994, despite a number of shortcomings in the accounting system.
This is why in December 2002 the Commission decided to reform the accounting system. The intention was for the new system to come into operation in 2005. I still believe this deadline is optimistic. I do not wish to enter into a debate with the Commission on this. I simply mention it so that the House is not disappointed if it should turn out that the reform is not fully complete by 2005. The Court of Auditors feels that the time allowed is too short. We believe it is best to proceed slowly but surely. Each step forward should only be taken after due consideration, to ensure that decisions are sustainable. Adopting Penelope’s approach to reform is not helpful. Progress cannot be achieved through constant doing and undoing.
On the subject of reform, I believe it is important not to allow it to be jeopardised by the Eurostat case. The latter has been a blow to all Europeans, coming as it did just when it was thought that the TAOs and other situations had finally been dealt with. The clear conclusion to be drawn from this situation is the urgency of pursuing the reform and concluding it at the earliest opportunity. That is how things stand.
The difficulty lies in quantifying the improvement. The House will be aware that the Court has never favoured references to the rate of error. The reason is that this leads to error, and that therefore nothing is gained. Nonetheless, the Court is working with standards. I am convinced that the standards presented this year will allow standards to be raised in subsequent years. It is to be hoped that within Parliament, the Commission and the Court of Auditors agreement can be reached on what constitutes a spade and what does not. That would be the best way of reaching an understanding.
Mr Sjöstedt stated that we are referring to a general improvement. Ladies and gentlemen, it is important to establish whether or not improvement has taken place, and if so, to measure it. Hence the reference to standards, to allow you to make comparisons. I can assure you that there has indeed been some improvement.
Mrs Rühle spoke of eliminating mistrust and increasing transparency. She also called for more democracy. Subsequently she referred to agriculture. My response on this is also directed to Mr Sørensen. The difficulty with agriculture is that too many faulty payments are still being made. That is the problem. We have established most of the errors relate to payments made outside the Integrated Administrative and Control System.
Clearly, this involves a significant proportion of the budget. It actually relates to more than 40% of the budget. When compared with the agricultural sector as a whole, the final beneficiary’s sum may seem small. Nonetheless, 40% is a large slice of the budget, and minor errors cannot be overlooked.
It should also be borne in mind that 80% of the Community budget goes through the national budgets. The question then arises as to how far improvement of the Commission can go without the help of control by the Member States. I should inform you that we organise seminars throughout the year. Invitations were extended to parliamentarians, other institutions and members of national Courts of Auditors. They were invited to come to Luxembourg and get to know us. It is one way of building good relations. We were able to provide them with information and begin to gradually harmonise procedures. Bear in mind that we do not all use the same system. There is the Anglo-Saxon system and the European system. We are working to harmonise them.
A phrase from the Bible comes to mind, namely ‘go forth and preach’. I can assure you that all members of the Court do go forth and preach. We have all recently been in our home countries to do some explanatory work. Our task is the same in this House, in the national states and in the Court of Auditors. Our aim is to ensure that the Member States understand just how much we need their assistance and cooperation when it comes to controlling Community funds.
To save time, I shall reply to Messrs Camre, Bayona, Van Hulten, Dell'Alba, Casaca, Bösch and to Mrs Aviles and Mrs Morgan in writing.
Thank you for your attention. Please be assured that we remain entirely at your disposal at all times.
– Thank you for being so understanding, MrFabra Vallés. We have to stick to very strict timetables.
The debate is closed.
– The next item is the report (A5-0399/2003) by Mrs Jensen, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council regulation on amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community, and Council Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71, in respect of the alignment of rights and the simplification of procedures [COM(2003) 378 – C5-0290/2003 – 2003/0138(COD)].
. Madam President, ladies and gentlemen, today I have pleasure in announcing a real success for us to debate.
After two and a half years of negotiations and five presidencies which have given close attention to the matter, agreement has been reached in the Council on Regulation No 1408/1971, a particularly important regulation because it concerns the rights of workers in the European Union.
Mrs Jensen’s report precisely concerns Parliament’s position on the alignment of rights and the simplification of procedures relating to the workers of the European Union working and living in different places, and today we have the first reading.
This regulation is of exceptional importance for the rights of the insured. The proposal submitted by the Commission in June essentially reinforces the rights of the insured – all insured persons living temporarily in another Member State will have the same health care rights – but it also simplifies the procedures for safeguarding health care during temporary residency.
So we have a very specific act of the European institutions, which is understandable, clear and has an immediate impact on the daily life of European citizens. Essentially it touches on two fundamental matters in the European Union: the concept of the European citizen, on the one hand, and the right of free movement for workers, on the other.
Over and above the significant independent operation of the regulation, however, and the simplification and reinforcement of workers’ rights, it will facilitate the introduction of the European Health Insurance Card which, as you know, will be ready on 1 June 2004, and it will significantly facilitate free movement in Europe.
I must make a point of congratulating Mrs Jensen who, with a deep knowledge of the subject and with creative flexibility, has managed to formulate Parliament’s position in relation to this proposal in a relatively short space of time, I would say in an exceptionally short space of time. With the very creative cooperation which there has been between the Commission and Parliament, perhaps we really shall find ourselves today before a decision which will be taken in record time, perhaps at first reading if there is ultimately agreement, and we shall have a final agreement between the three institutions on the regulation and its operation as quickly as possible. I would remind the House that essentially within six months, from June to today, there have been very important efforts, exceptionally creative collaboration, and I am very satisfied that the Commission can accept most of the amendments proposed by Parliament, because approval of these amendments will allow the Council to proceed to final approval, following the reading by Parliament.
Ladies and gentlemen, very often, and also because of the nature of the institutions and how they operate, we concern ourselves a great deal with procedures, which are complicated. Today, with an end to procedures, with the agreement of the institutions, we essentially face a decision which has very specific and tangible repercussions on the lives of European citizens, even more so in a Europe of 25, in which the movement of workers, cooperation between the Member States, will need to be simplified and will need to be subject to much simpler and clearer procedures.
Madam President, Commissioner, ladies and gentlemen, I want to begin by thanking you very much for the cooperation we have enjoyed concerning the European Health Insurance Card, because what you say is correct, Commissioner. It is a real success story, as a result of which, with fairly few changes and a quite modest reform, we shall obtain very major benefits indeed for the individual citizen. I am pleased, moreover, that Parliament has supported our attaching importance to finishing the job quickly so that people might have the card in their hands by 1 July 2004. I believe it will have very great symbolic value indeed.
It has not been as simple as all that, for it was as recently as last Friday that the Council agreed upon the wording now before us. I must thank my colleagues in the form of the shadow rapporteurs from the other parties for having been so flexible and trusting in the work on this card and for having supported us in finding a solution as early as today, when I also hope we can lay the foundation for reaching an agreement at first reading and so having the proposal implemented in a mere six months.
What we are adopting today means that a number of the forms we have at present are to be replaced by a card. Initially, a simple form, called E111, is to be replaced. Subsequently, a number of other forms will follow, normally to be completed when people move from one country to another or need health insurance – paid for by their country of origin – when temporarily resident abroad. It will simplify matters and make things easier for people, including those who are travelling, in a host of practical ways. It is, then, not only students and retired people temporarily resident, or working in, another country, but also people travelling who will no doubt make more use of the new Health Insurance Card, for they will no longer have to contact the social authorities but will have the card and be able to go directly to the doctor’s.
If, however, we are to be able to devise a card for all, everyone needs to be given the same rights, and this has meant some citizens being given more rights. In future, everyone will be entitled to all necessary medical treatment whereas, up until now, some people were only entitled to emergency medical treatment. In future, it will be the same for everyone, and this means, for example, that people suffering from chronic diseases, such as kidney diseases, will in future be able to come to an agreement with a hospital in the country to which they are travelling and be sure of being able to obtain dialysis. This proposal will therefore improve and simplify matters for them.
The tighter rules for the Health Insurance Card will be laid down by an administrative committee in which the individual Member States will be represented. How the rules will look and what list of illnesses it will be permitted, in purely practical terms, to obtain treatment for will be laid down by representatives from the Member States. What we are establishing here is a situation in which everyone is given the same rights and in which it is possible to go directly to the doctor without, therefore, having to do a tour of the social authorities.
It is also worth mentioning that it will become easier to reimburse expenditure. This can be made simpler and faster. At present, it can take a long time before expenses are reimbursed. This will become simpler. It will become simpler for the individual, but it will also in fact become simpler for the doctors and health staff, as well as becoming easier for the authorities. The situation is therefore really one in which everyone can be pleased and elated about what is happening, because we shall, in actual fact, all benefit from it.
Finally, I wish to say how very important it is to state that what we are preparing in this case is an insurance card and not a card providing health information in the general sense of the term. The only information to be carried on the card will be the person’s name and insurance details, but not health information. In the context of the e-Europe programme, work is being done on a card that will contain health information, but that is not what we are talking about today. We do not therefore have data protection problems, because the data that is to be exchanged by means of this Health Insurance Card is exclusively the same data we exchange by means of forms. It is a small reform but one that, I believe, will be very effective in practice.
Madam President, Commissioner, I too would like to congratulate Mrs Jensen, not just on the work she has done, but on her ability and her efforts to reach consensus between all the members of the Committee on Employment and Social Affairs.
The European Commission had officially launched the idea of creating a European health card at the beginning of the Spanish Presidency of the European Union, which ran from January to June 2002, at the informal meeting of Employment and Social Policy Ministers, held in Burgos on 18 and 19 January 2002. That proposal was supported by the then Spanish Minister for Employment and Social Affairs, President-in-Office of the Council of Employment and Social Policy Ministers, Mr Juan Carlos Aparicio Pérez, who is incidentally now the Mayor of that beautiful Castilian city.
Then, the Barcelona Council of March 2002 decided to create a European Health Insurance Card, a card which will replace the current paper forms which European citizens require in order to receive healthcare assistance in other Member States.
When Community citizens move between Member States there may be, and in fact there are, inconveniences and restrictions of their intra-Community freedom of movement. The possibility – an immediate one, having heard the Commissioner – of a European health card must contribute to the elimination and removal of these difficulties and furthermore is going to make it easier for Community Europeans to exercise their rights.
The situation was very different initially, since we were working on the basis of differing situations in each of the Member States. Nevertheless, the advantages of this European health card are obvious. For my country, which receives more than 40 million European citizens per year and in which furthermore many Community citizens take up residence, it is very important. The inhabitants of highly regionalised countries will also have special advantages.
The card for all Community Europeans is going to simplify the procedures currently necessary in order to receive assistance in the country of temporary stay, also guaranteeing that the bodies funding that assistance are reimbursed for their expenses by the country of origin of the beneficiary-user.
I therefore believe that the advantages, amongst others, are the correct application of Community coordination in the field of health care; creating confidence amongst the European citizens with regard to their healthcare when they move within Community territory; to facilitate the citizens’ exercise of their right to healthcare assistance by means of simplifying the documentation required, concentrating it in a simple card, in a single card to ensure healthcare assistance, with the integrated use of cards and terminals; and finally, the provision of the replacement procedure in exceptional cases, by which I mean the loss or theft of the card.
With this card, which in principle is going to replace the current E111 form, used for short stays, as the Commissioner said, we will have another piece of Europe in our pockets to add to the euro.
Quite simply, to return to the Spanish Presidency and its slogan, this card will provide us with ‘more Europe’. In any event, I believe that ‘more Europe’ means a closer Europe, closer to the European citizens, which the citizens will have a better image of, and, undoubtedly – and I will end here, Madam President – a further step in European construction as our precursors would have said.
– Madam President, Commissioner, thank you for this important Regulation. I should also like to thank the rapporteur for the fast and flexible work and, above all, for the excellent cooperation with the political groups. I am also indebted to the Council for its positive attitude in this matter. Commissioner, we are really witnessing a small miracle here: a Regulation that has to be approved by the Council unanimously in codecision with Parliament, the procedure of which is completed within the space of one reading. I do not think that this has ever happened before in this Parliament. Yet, the Regulation we are discussing today is very important, as it considerably enhances, in two ways, the rights of citizens who utilise the right to free movement of persons.
First of all, from now on, everyone will enjoy the same rights to essential medical care, which is a vast improvement for a huge number of people. So far, students and retired people have been entitled to medical care in the Member States in which they reside, if required, while employees and their families can only obtain essential care in those countries. This discrimination has therefore now been lifted.
Secondly, the procedures will also become much simpler for the public. At present, persons residing in a different Member State must take their E111 forms to the local health insurance fund, whereupon they obtain new forms, and only then can they visit the GP or dentist. This is hopelessly complicated. At least now, they are allowed to go to the care-provider directly. That too is a vast improvement.
Commissioner, I am also pleased that the Council and Commission have agreed to the principle of Member States having to inform their citizens about their entitlements to health care, for these are naturally not unlimited.
Finally, Commissioner, I share the hope of my fellow MEPs that this Regulation will indeed be a important new step towards the introduction of a general European Health Insurance Card which will provide ready access to health care throughout Europe for all insured Europeans who enjoy rights of residence.
– As a member of the Committee on Employment and Social Affairs, but also as a former government commissioner for administrative simplification in my own country, I can only welcome the unanimous approval, by our committee, of Mrs Jensen’s report.
In effect, the introduction of a European Health Insurance Card, which will replace the current paper forms needed for health treatment in another Member State, constitutes a considerable advance for Europeans. I think that we should all be aware of this. The harmonisation of procedures will lead to greater well-being, it will avoid people being confronted by endless paperwork, but above all it will give real mobility to European citizens. This step is an excellent example of the efficacy that can result from a reorganisation of procedures. Thus the famous Form E111, so familiar to tourists and required for short-term stays, will be the first thing to be abolished.
The European card will simplify the lives of our fellow citizens, without changing existing rights and obligations. This is something that we all insisted on. This practical and very visible act will increase our sense of belonging to the European Union, just as it will strengthen European citizenship. It is clear that we shall very quickly have to continue our efforts and broaden the scope of the card, so that it includes medical emergency data and information about the health of the holder.
For now, let us welcome this new administrative culture which, without a doubt, will be appreciated by the citizens of Europe, who have all too often been disappointed by the slow and cumbersome nature of our procedures.
– Madam President, measures facilitating the simplification of procedures and formalities are always positive, and in this particular case of health care provision they are even more important because they will help to make the free movement of persons easier. These rights need to be extended to as many people as possible, and therefore it is a positive step that a European health card has been successfully created for everyone who travels, studies or works – and also for their family members – in any European Union Member State, thus replacing the forms that currently exist, but without containing data that might put their privacy at risk. I also consider it a positive step to provide all citizens with information on the rights they enjoy in this field in the various Member States and that this should be duly guaranteed. I therefore congratulate Mrs Jensen on the work she has done. I hope that the citizens of the various Member States of the European Union will indeed gain direct access to full health care and that this will happen as soon as possible, according to an established timetable. I also hope that today’s vote will help to ensure that this timetable is adhered to and that the health card will become a reality during the coming year.
Madam President, I too welcome the decision to introduce a European health insurance form card and congratulate the rapporteur for her clarity and perseverance. This is indeed a breakthrough for our citizens and a concrete example to them of the way that the European Union can be of direct benefit. For example, instead of having to collect an E111 form before travelling, and then having to go through various bureaucratic procedures before receiving care, they will, through the card, have immediate access to the care they need.
Member States have the responsibility for health, and there is, of course, a great diversity of approaches in this area. Nevertheless, it has at last been possible to reach agreement in Council. I congratulate all concerned for reaching that agreement so that the card can be in active use by 1 June 2004.
The rapporteur is correct, however, in pointing out that the European Parliament must be consulted again if an extension of the card to include personal medical data is proposed – indeed, this has already been suggested – as the proper protection of personal information – particularly of a medical nature – is a major concern.
Madam President, I too would like to join my colleagues in congratulating both the Commissioner and the rapporteur for their work on this issue.
In one sense it helps to promote the ideal of European Union integration and greater mobility between the Member States when we think that a short time ago we had difficulty in agreeing a common format for a passport. There was even greater difficulty in agreeing some form of common format with regard to a design for a coin or for a bank note when the euro came into being.
However, for many years, through the E111 form or other forms, we have had an agreement with regard to the ability to deliver services to people who are unwell when they are away from their home Member State. The biggest difficulty with the format of the form was that it was too bureaucratic and there was no certainty or guarantee that you would get the standard of care that you required – or even get any care – when you were struck by an illness or a certain medical condition while you were away. This single card will at least eliminate a lot of those difficulties.
Secondly, the agreements between the Member States – regarding the types of care, and the range and level of services that will be available to people – will also help to clarify the situation for many people.
Thirdly and more importantly, it will also give a great sense of security to people who are moving abroad whether for a holiday, for work or for any other reason. The figures pertaining to this matter are interesting. Since 1970, the number of people within the existing 15 European Union Member States living outside their home Member State has risen by 61%. The number of people within the European Union who work outside their home Member State has increased by 54% since 1970. The number of students who are studying away from their home Member State has increased by 71% since 1970. This illustrates that the necessity for the delivery of services is even greater.
Finally, to ensure that doctors in the Member States understand what these cards mean, a training or advertising programme should be put in place.
– Madam President, Commissioner, Mrs Jensen, ladies and gentlemen, I support the gist of this report. It is important to promote free movement in the European Union and to create the conditions for this. If we want to promote the free movement of persons and wish to achieve further integration of the internal market, a solution will need to be found for the not-so-pleasant things in life too – like calling on health care abroad. This solution is now within reach with the introduction of a European Health Insurance Card. Alongside the clear advantages, however, I can also see a few objections to introducing a card of this kind. In her report, Mrs Jensen mentioned two measures that are required for such a card.
First of all, the harmonisation of the rights of all categories of insured persons. I do not share this wish for harmonisation. The way in which health care systems are run is different is every Member State, and the funding too varies from premiums to paying for it out of tax money. In addition, I do not consider the symbolic value of such a card to be of vital importance. After all, when you become ill abroad, you need care, not a symbol. You will soon be able to receive the care with a card. I certainly have no European sentiment in this matter.
I do approve, though, of the second measure, which should lead to the simplification of formalities. Administrative procedures and formalities must be reduced to a minimum. The fact that increased mobility among citizens leads to them calling on health care in another Member State should not be penalised by red tape.
I should like to finish off my contribution with a question to Commissioner Diamantopoulou. Will the card that is yet to be introduced also need to be introduced and issued by new official bodies, or would that be possible without any new bodies or staff?
– Madam President, Commissioner, ladies and gentlemen, the European Union cannot merely be an area for the free movement of capital, products and services; it must also be a Europe of free movement of citizens without prejudice to their rights. The entry into force of the European Health Insurance Card will be a great step towards achieving this fundamental objective. In the Barcelona conclusions of March 2002, it had been agreed to create a European health card as a means of removing the barriers to geographical mobility. Facilitating the free movement of people in the European Union is thus the objective. Supporting this report now is a necessary condition for us all to benefit from this step forward for the Community in 2004. I congratulate Mrs Jensen, the rapporteur, on the good work she has done. I also applaud the Commission for its diligence and commitment in putting this ambition into practice, as well as the highly positive collaboration of the Council.
The entry into force of the European Health Insurance Card will result in a harmonisation of the rights of insured people and their family members whether they are travelling, studying or posted abroad, or are job-seekers or international road transport drivers. All citizens will be entitled to benefits in kind when seeking medical care during their stay in a Member State, and will avoid the complicated bureaucratic process that currently involves the intervention of various different bodies.
In order to create the environment needed for the adoption of this card, the regulations implementing social security schemes, namely Regulations No 1408/71 and No 572/72, must first be amended. I am pleased to note the agreement reached with the Council on the revision of Regulation No 1408/71. With the adoption of this single, personalised document, the various forms currently in use will be eliminated, the rights of the insured will be harmonised and formalities simplified. Eliminating the existing forms will, however, take place in stages. Such changes mean that the insured must be properly informed on their rights and duties deriving from the new legislation and it will be up to the Member States to ensure that their citizens are given this information. The creation of the European Health Insurance Card is, therefore, an ambition that has become reality, but it is also a symbol of Europe and a tool that strengthens the feeling of belonging to the European Union.
– Madam President, I would like to echo those who have congratulated the rapporteur, the shadow rapporteurs and also the Commissioner on their dynamic work, as a result of which it is possible to complete this matter in one reading. Wonderful! I should nevertheless like to take this opportunity to make a few remarks. It is, of course, marvellous that we will have this permit next year, but I think that these things are sometimes done all too hastily. Health care is not simply a commercial product or service that is traded within the free market. You cannot simply regard those who make use of health care as ordinary individual consumers, and those who provide the care as companies and self-employed people who carry out their jobs on the market 'for-or-not-for-profit'.
The Member States’ systems for dealing with health costs within social security systems that are largely funded collectively and on the basis of solidarity between those in poor health and those in good health, young and old, men and women and, to a certain extent, the rich and the poor. These systems are currently under a great deal of strain on account of an ageing population, increasing medical possibilities, privatisation and other trends, and I would ask the Commission to pay greater attention to all of them. It is absolutely inadequate only to regulate the free movement of medical care for individual cardholders and for Europe to seek to intervene in health care only by way of rulings by the Court of Justice and through the new directive on the free movement of services that is now being put together by the DG Market. We must not allow the solidarity element to be eroded. It is not our intention to encourage calculating citizens who can afford it to shop around for health care, while care at home is being fleeced. I cannot go into all of this in the two minutes that I have been allocated now, but I should like to alert you to this and to add that, however successful the health insurance card may be, there is an urgent need for the so-called high-level reflection process that was initiated by the Council last year, to culminate in the firm, fully-fledged coordination of health care in which solidarity and quality aspects occupy centre stage.
Madam President, the proposed arrangements for the insurance card may abolish a few bureaucratic procedures, but in practice any positive points are cancelled out by the policy of reducing social spending and benefits, in accordance with the Maastricht criteria, on the pretext of excessive public-sector deficits, and by the policy of commercialising the health systems.
These adjustments will help to speed up the implementation of the policy of the European Union, of the capitalist reforms in the Members States, on the pretext of harmonising health systems, by which we mean levelling social benefits downwards, abolishing the public nature and privatising and commercialising the health and social security systems, reducing pensions and increasing workers’ contributions to insurance funds. All this signals an attack on the workers.
What good will the card be when access to the national health system is becoming more and more problematic and the privilege of the right to care remains with those who can afford to pay, given that even national health hospitals are operating on business criteria? Insurance funds are in the red because the state is drawing resources from the social security funds in order to finance the money markets and help out employers by reducing employer contributions.
The proposed measures will probably make the financial situation of the insurance funds worse. When social security is privatised, what sort of insurance will there be for the 20% of the population of the European Union living below the poverty line and the 8.8% unemployed, according to the recent Eurostat study?
So the workers have nothing to expect from the much-publicised insurance card. On the contrary, they can expect greater insecurity, poverty and increased payments in order to have preventive health protection and care. We are certain that they will fight to overturn these policies. We, the Communist Party of Greece, stand by their side.
Madam President, Commissioner, ladies and gentlemen, we Christian Democrats here in the European Parliament and, obviously, the Swedish Christian Democratic Party too, welcome the clear and significant administrative simplification entailed in a European Health Insurance Card. As from 2004, this card will also be electronic, and it will be possible to read data off it.
The introduction of a Health Insurance card is, of course, extremely welcome. It will make it significantly simpler for people in the various Member States of the European Union to have their social rights safeguarded without administrative worries. The various forms will now disappear, firstly the E111 form and, subsequently, the others too: E110, E119 and E128.
At the same time, it is important to emphasise that this new European Health Insurance Card does not provide any new social rights. It is only an administrative simplification. In the future too, it will, on a purely constitutional basis, be the Member States that are responsible for health care within the European Union. Responsibility for payment also lies with the Member States. It is important for us in the European debate to see social rights as being linked to issues of solidarity and responsibility for payment.
I also wish to emphasise that, today in many EU Member States, there is an economic crisis within the health and social insurance systems. The objective of harmonisation, or of creating a European catalogue of social rights without linking this to funding by the Member States, is very dubious. We must make matters easier from an administrative point of view, but we must allow the Member States themselves to deal with these issues in the future too.
Madam President, in fact, our ritual congratulations at this point for the rapporteurs and the Commissioner are today fully justified, because today this Parliament, together with the Commission and the Council, is taking a genuine step forward in terms of bringing our agenda into line with the agenda of the citizens and simplifying their lives and, although it does not give them new rights, it does at least make it easier for them to exercise the rights they already have.
Administrative simplification is very important, as other Members have pointed out, but I would also take this opportunity to say that for the first time we are modifying the old Regulation (EEC) No 1408/71 and we are beginning to talk not just about the free movement of workers in Europe, but also the free movement of citizens, and we are beginning to organise a discussion and political practice in which the right to European citizenship begins to become a reality in relation to such fundamental elements as the right to health. It is therefore an extremely important first step of a strategic nature.
I would also say, Madam President, that this success and the congratulations we are all offering must not lead us to be complacent: we must continue to be demanding because this is simply a first step. We do not yet have a European card. This is a simplification of forms; the card is not yet an intelligent card, there are still many steps to take before the right to health for all Europeans is truly guaranteed, coordinated and justified by a Community authority.
I therefore believe, Commissioner, that we must continue to make progress; this is the first step, as I have said, in a long battle to make the social Europe more administratively simple, but also more profound and more serious in terms of our status as citizens.
Madam President, ladies and gentlemen, I would like to congratulate the Commission and Commissioner Diamantopoulou heartily on this excellent document, as well as the rapporteur, Mrs Jensen, and all the Members that are flocking into this Chamber from their offices to hear me speak, since they have certainly not come to vote. I would like to thank them because there have never before been so many Members as there are today to hear me. I am infinitely grateful to you all.
I must tell you that I dreamt that Mr Berlusconi came into the Chamber at the end of December to report on the work done during this term-in-office in Europe. In the dream, Mr Schultz stood up once again and, turning to Mr Berlusconi, said: ‘Mr Berlusconi, what would you do if you fell ill when travelling in Europe, for example here in France?’ Hearing this, Mr Berlusconi grasped his genitals – as we do in Italy – to ward off danger and then said: ‘Mr dear Mr Schultz, I will go a great deal further than this Commission Charter, which is already significant. When Italy has the Presidency of the Council and I am President-in-Office again in thirteen and a half years’ time, I will endeavour to ensure that all the citizens can travel throughout Europe to receive treatment for all illnesses. Remember, therefore, to vote for this document and to show my satisfaction for this wonderful health Charter’.
Madam President, it is excellent that we are dealing with this European health card on a first reading. We should bear in mind, as the Commissioner has pointed out, that it has taken two and a half years to get to this point through negotiations with five presidencies. Nevertheless, this is a tangible reality for citizens of Europe. It is a tangible way of bringing Europe closer to the citizens and I would support the view that this card should, in fact, have a European logo and should be very clearly identified as a European benefit for citizens.
The forms that it is replacing – E111, E128, E110, and E119 – sound more like food additives than health passports, but I am pleased that this card will now replace those in good time.
We also need to insist – rather than simply recommending – that Member States ensure people know that this card is available, that they know how to apply for it, how it can be used and what their rights will be.
Madam President, I have an even bigger audience than Mr Fatuzzo so let me be positive and say that, after the introspection of the Court of Auditors debate and the criticism that we heard, it is really refreshing to have a debate on something with so little criticism, something which is so positive for EU citizens.
I want to stress what the Commissioner said: this is a tangible benefit making free movement a reality for ordinary EU citizens. While congratulating the rapporteur, I should also like to ask – if this card is to become a reality – that the Commission and all MEPs stress to Member State governments that they must not see this merely as a technical step forward. Advertising is needed, and, as Mr Crowley said, proper training for doctors so that they accept the health card and ensure that this is seen as the success story that it so obviously is.
There are very few criticisms here. Let us go out and publicise the fact that the health card is a benefit that makes free movement, as set out in the Treaties, something of a reality.
. Madam President, it was impressive that there was a consensus on all sides of Parliament. There was an agreement, and we all agree that we have a success story here.
We have tried to simplify the procedures, so I should like to assure you that there will be no new institution responsible for issuing the card, no new services or new people. The same people in the Commission will go on dealing with the issue, and the Member States will continue with the same procedures.
As far as the card is concerned, I should like to clarify that the European Health Insurance Card is not a health card like others we know in certain Member States. It does not contain the information concerning the health status of the cardholder.
It is interesting that we now have a regulation which is clear, simple and which facilitates the everyday life of workers in the European Union. The extent of the differences between the Member States' health systems meant that it was not an easy issue to agree on, but in the end – thanks to the consensus and to the political will coming from the Member States – we have agreed on this regulation.
My second point concerns the procedures. I believe this agreement answers some of those voices at European level that claim that Europe is becoming more and more complicated. They say it is very difficult to agree on complicated social issues, but here, 15 Member States with different social protection systems have agreed and now we have a common single regulation.
My third point concerns not only the substance but the symbolism of the European card. As many Members of Parliament have already said, the European citizens will have the euro in one pocket and the European health card in the other pocket: a real symbol of social Europe.
Mrs Jensen has done an excellent job and I should like to congratulate her again. It was not easy to strike a balance and achieve an agreement on all sides of Parliament. The Commission accepts Amendments Nos 8 to 34. In the light of the agreement, Amendments Nos 1 to 7 are no longer applicable.
I believe that now, after Parliament's first reading, it will be possible to adopt the regulation before the end of the Italian presidency.
–That concludes the debate. The vote will take place shortly.
– Mr President, I rise on a point of order. Can someone please explain to me who makes the decision arbitrarily to change the time of the vote in this Parliament without a by-your-leave? We are told that a vote is going to happen at a certain time and it never seems to be the case. If it is possible to break a sitting for a formal sitting on the nail, why is it not possible to take the vote at the time which is announced without there being too much difficulty?
Many Members of this House are getting fed up with these delays and want to know what the answer is.
If I find out I shall let you know!
The next item is the vote on a request for urgent procedure to be applied to the proposal for a Council regulation concerning transitional measures for the reform of the Staff Regulations, in particular with regard to pay and pensions (COM(2003) 612 C5-0492/2003 2003/0241(CNS)).
. The European Commission wishes to take advantage of the vote by the European Parliament on the so-called request for urgent procedure for the reform of Staff Regulations to point out that it intends to stick firmly by its proposal for the general reform of Staff Regulations.
This proposal was approved by the Commission on 18 November. The proposal in question takes account of a series of amendments which were proposed by the European Parliament and accepted by the Commission, including the provisions for officials working for the political groups of the European Parliament.
(1)
The next item is the vote.
Mr President, I would like to thank all those who are going to support the conclusion at first reading of the debate on a regulation that we hope will be able to enter into force on 1 January 2004, as planned.
I would like to thank the draftsperson, Mrs Sauquillo, the Commission, the Council and all those who will accept my compromise amendments and thus allow the report to be adopted today, just in time to ensure that the regulation enters into force on 1 January next year. This is an extremely innovative report which, for the first time, gives Community resources to third countries so that they can help us to combat illegal immigration in their territory.
. – Mr President, as rapporteur, I am obliged to make a comment and recommend the rejection of the amendments other than those originating from the Committee of which I am Chairperson. I would, though, like to observe at the very outset that, whatever the different political groups to which we belong, we worked together very well on this, and this is particularly true in the case of Mrs Hermange – the rapporteur of the Committee on Employment and Social Affairs – and myself. Although it was no longer possible for that committee to put together an opinion and vote on it, we are voting the same way. I would furthermore like to make it clear that we disregarded group boundaries in voting together on one point on which the House has taken a political decision, namely the reduced rate of tax for labour-intensive services, and were outraged to hear Commissioner Bolkestein say yesterday evening that he envisages extending this for only six months, even though even the Council is thinking in terms of two years and we in terms of six.
The Legal Service told the Committee that Amendment No 22, which is before us today, was not permissible, and the Committee voted it down for that reason. I fear, though, that Amendment No 22 could, today, politically speaking, send out the wrong message. The plenary can of course be wiser than a Committee, and so I recommend that it adopt Amendment No 22, thereby making a clear statement that we are extending the lower rate of VAT for labour-intensive services beyond 31 December 2003. In exactly the same way, by means of Amendment No 21, we can do the same for films.
– Mr President, I am very much in favour. Mrs Randzio-Plath was right to correct her group’s list. We tabled Amendment No 22 so as to ensure that the trial involving reduced VAT rates for highly labour-intensive services could continue beyond 31 December of this year. That is what the reporter wants and that is what we all want.
The oral amendment is purely editorial in nature. Instead of stipulating that the date of 31 December is replaced by the date referred to in Article 2 of the new directive – which concerns the date of entry into force of that new directive – we have worded it more clearly, so that 31 December 2003 is replaced by the date of entry into force of the new directive.
It is therefore the same thing, but our legal experts thought that it was better to word it in this way. Consequently, all those who want to indicate that it should be possible for the reduced VAT rates to be retained, if the state so wishes, should vote in favour of our amendment, as corrected.
(1)
(2)
– I simply want to make the wording more precise, because I think that the original wording was not very easy to understand. At the end of the amendment proposed by Mr Corbett, and with his agreement, I propose that the amendment should be worded as follows, ‘the introduction, in Article 1(2), of equality between women and men, which should, however, be regarded as a value and not simply as a principle’.
Colleagues, we have waited until the Chamber is full as I am sure you will all wish to join with me in paying tribute to the Spanish citizens who were killed in Iraq last Saturday, 29 November 2003.
Given the gravity of the situation, and given that we all wish to pay our respects – both to the individuals involved and to their families – I would ask you to join me now in a minute's silence in honour of the Spanish citizens who were killed in Iraq.
Mr President, we MEPs of the Communist Party of Greece followed your proposal for one minute’s silence in memory of the seven Spaniards who lost their lives in Iraq. We grieve deeply for the needless loss of human life, even of secret agents on an obscure mission, and we offer our heartfelt condolences to their families. However, we cannot fail to point out that the Spanish government which sent them there bears sole responsibility for their deaths. More importantly, we grieve for the tens of thousands of Iraqis killed by the foreign invaders and conquerors of their homeland and we bitterly condemn the fact that you made no reference to them, as if they were a lower order of human beings. We hope that sense will prevail and that the foreign invaders will withdraw from Iraq before the resistance of the Iraqi people forces them to beat a retreat.
–We now continue with the vote.
–That concludes the vote.
.– Although the Committee on Legal Affairs and the Internal Market is certainly not a court, the ‘normal’ reaction to the documents supplied by the examining magistrate, Mr Courroye, concerning Jean-Charles Marchiani, would be to allow justice to take its course, because the charges against him are extremely serious, namely that the MEP is accused of misappropriating EUR 5.5 million in the Falcone affair. He is accused of having been involved in illicit arms trafficking with Angola, and in two cases of corruption linked to public contracts, involving Leclerc tanks and Roissy Airport. His only defence is to rely on , in other words the suspicion that legal proceedings have been initiated first and foremost in order to attack a politician simply because he a politician. However, as regards the French authorities, and the tax authorities in particular, but also those MEPs of all origins who make up the Committee on Legal Affairs, Jean-Charles Marchiani apparently benefits more from . This is an unacceptable attitude, and one that discredits all of us. To waive Jean-Charles Marchiani’s immunity would be to reject a world in which tax havens, arms dealers and oil companies reign supreme. It would be a rejection of the ‘France-Africa’ arrangement which is corrupting the political world and which shows utter contempt for justice and the sovereignty of the peoples of Africa. For these reasons we voted in favour of waiving immunity.
.– This draft amending budget proposes to cut EUR 5 billion in payment appropriations for the pre-2000 Structural Funds and ratifies the agreement in principle that the European Parliament made with the Council at the Budgetary Conciliation on 24 November 2003.
The Commission justifies the cut as being due to difficulties in the processing of payment claims and budgetary under-implementation relative to the forecasts of payment claims from the Member States. It remains to be seen, however, how these payments will be implemented in future, bearing in mind that less than EUR one billion have been entered in 2004 for pre-2000 programmes.
The question is that, if there are nearly EUR 13 billion in outstanding authorisations for pre-2000 programmes, these authorisations should be fully implemented rather than cancelled, in accordance with the principle of the purpose of the expenditure, so as to uphold the principle of economic and social cohesion. Rather than any concern for implementation, this is an attempt to respond to the constraints of the Stability Pact, by reducing in this way the national budgetary contributions of the European Union, particularly those of large countries such as Germany and France.
.– The programme for the conversion of the fleet that operated under the fishing agreement with Morocco was approved two years ago after the agreement was not renewed, making EUR 197 million available for the Portuguese and the Spanish fleets, which were the two fleets affected. In the opinion of the Committee on Fisheries which I drafted for the 2003 Community Budget, I expressed my concern about the implementation and financing of this programme.
The Commission’s proposal aims to amend the basic regulation to facilitate implementation of the current programme, specifically by broadening the eligibility criteria for beneficiaries and extending the deadlines for the granting of individual compensatory payments (by 12 months). This flexibility, with which I agree, should be extended to the cofinancing of national early retirement schemes and individual compensatory payments linked to a social conversion plan, as was proposed by the rapporteur and adopted by Parliament.
I would highlight the proposal to include measures similar to this regulation within the scope of the regulation on structural assistance in the fisheries sector whenever stock recovery plans are adopted or fishing agreements are not renewed. This could be a means of alleviating the socio-economic consequences when severe restrictions are placed on fishing opportunities.
In spite of constructive efforts, current fisheries policy still means that the EU is buying itself the right to misuse the natural resources of the poor. It is a modern form of colonialism. A genuine reform of fisheries policy is required, and a totally transformed view of our relations with poor countries. We have therefore chosen to vote against this report in its entirety.
.– The EU fishing agreement with Morocco ended in 1999. Since then, Moroccan demands have meant that it has not been possible to conclude another agreement. Because of this non-renewal, the Community fleet has fallen victim to a large number of restrictions. This situation has affected 400 vessels and 4 300 fishermen. This was a sector that did not need this situation to reach crisis point, since the main countries affected were Spain and Portugal, especially the Algarve.
The Community fleet must not be the silent victim of the impasse that the negotiations with Morocco have reached. The conversion of the fleet and restrictions on fishing did not happen as a result of the fishermen’s own choice but were imposed on them. Some have been forced to ground their vessels, while others have had to change the direction of their work.
Sustained socio-economic flanking measures are therefore needed to alleviate the dire effects of this failure to renew the agreement with Morocco. The EU has a to help to save this sector in crisis.
This proposal makes provision precisely for greater flexibility by extending the deadline for granting aid and removing certain restrictions. Henceforth, fishermen will be able to receive their payments irrespective of the destruction or export of the vessel on which they worked. The aim is to treat all fishermen fairly and to include as many fishermen from the Community fleet as possible.
.– This proposal for a regulation aims to maintain the current scheme of support for the marketing of certain fishery products from the outermost regions, a scheme which has successfully existed since 1992 and is part of the objectives of the POSEI programmes. The proposal aims to compensate for the additional costs of disposing of these products through financial compensation for production, processing and marketing, taking into account the costs arising from insularity, remoteness from the market, the small size of local markets, topography and climate.
In this respect we agree with the rapporteur regarding not only her approval of the current scheme but also the change in the legal basis from Article 37 to Article 299(2) of the Treaty establishing the European Community, relating to the specific characteristics of the outermost regions. It is also necessary to ensure that this scheme will be ongoing, in view of the fact that the constraints on these regions are permanent.
I do, however, regret the reduction in the budget for the scheme from EUR 17 million to EUR 15 million per year for 2003–2007, when it ought instead to be increased.
The rapporteur’s proposed Amendment No 3 is debatable, considering that the desired flexibility in relation to under-utilisation of the amounts made available may jeopardise the key for their distribution among the Member States.
.– I give my total support to the regulation under examination which, taking account of the specific characteristics of the outermost regions, will allow the continuation of the scheme to compensate for the additional costs generated by their isolation in the production, processing and marketing of fishery products, by providing it with a budget of EUR 15 million per year for the seven outermost regions. This is an attempt to ensure that the regional economic players operating in the fisheries sector enjoy production and competition conditions similar to those that exist in the continental market.
The European Parliament also supports making this compensation scheme permanent, in line with the permanent nature of the constraints associated with the specific character of the outermost regions.
.– I give my full support to this proposal for a regulation.
The special difficulties that affect the outermost regions are well known, especially those associated with the marketing of their products outside their individual territories. They face additional costs, which include the expenses of transport itself and transport-related energy consumption, insurance and packaging. They are also subject to higher operational costs than in continental Europe (fuel prices, lack of qualified vessel maintenance and repair technicians, delays and higher prices in the delivery of spare parts from the continent, and vessel inactivity due to breakdowns or storms). These make their products more expensive and less competitive than those of Community producers in continental Europe or producers in ACP countries.
I therefore believe it is entirely fair to promote compensation measures for the marketing of important fishery products; moreover, they continue the scheme first introduced in 1992, and put into practice the aims of Article 299(2) of the Treaty establishing the European Community.
.– At the time of the review of the common fisheries policy in December 2002, the Council considered that the outermost regions deserved special treatment, specifically as regards the management of the Community fishing fleets. This Commission proposal comes in that context but falls short of what might be desired in view of the real difficulties of the regions in question, which have non-industrial fleets and small-scale companies, which have led to less than full take-up of the support available for fleet modernisation and renovation. It is therefore important to ensure that this process of modernisation and renovation can continue without constraints deriving from Community legislation.
The rapporteur’s proposals improve the Commission proposal. First, they propose a more suitable legal basis, Article 299(2) of the Treaty establishing the European Community, which recognises the special constraints affecting the social and economic situation of the outermost regions. In addition, they derogate from the provision on public aid for fleet renewal for a further two years, until 31 December 2006.
Lastly, the rapporteur also calls for a report to be produced evaluating the implementation of these measures, in order to examine whether they should be continued after 2006. It is regrettable, however, that the necessary strengthening of FIFG structural aid is not included.
.– In view of the specific characteristics of the outermost regions in the fisheries sector (the non-industrial nature of their fleet, the smallness of their markets, the small size of their companies and the delay in the modernisation and restructuring of the fleet), the regulation under examination will, by derogating from rules recently adopted for the EU as a whole, exceptionally allow the granting of financial aid in the outermost regions for the modernisation and renovation of the local fishing fleets. This derogation is fundamental for the outermost regions, and it will be even more valuable if the Council accepts the following proposals from Parliament:
- public aid for fleet renovation should be available until the end of 2006 instead of December 2004;
- an evaluation of these measures should be produced so that it can be examined whether they should continue after 2006;
- advances against the aid should be allowed to reach 14% instead of the current 7%.
.– This resolution does not greatly further the positions that Parliament has been upholding in respect of so-called ‘European governance’, a euphemism used by federalists of all colours for the move towards the creation of a future European government – ‘obviously’ the European Commission – with ‘European’ social partners, aimed at a so-called ‘European public opinion’. Thus, in the external field, it points towards EU representation in international organisations through the proposed Foreign Minister at the head of a common European diplomatic service.
Also significant is the consideration that ‘the recent failure of the WTO Conference in Cancún demonstrates the need to reform the rules, procedures and decision-making mechanisms of the WTO.’ In other words, faced with another setback for the neo-liberal capitalist agenda, its representatives are trying to find procedures that will bypass the position adopted by certain countries to defend their national interests against the major capitalist powers, specifically the EU.
Nonetheless, I welcome the demand for openness and transparency in the use of experts and for the publishing of the composition of the committees and working groups consulted by the Commission when preparing its proposals, which will certainly highlight the role played by UNICE, the confederation of European big business.
.– Following on from previous reports, the first element taken into account in this report is a set of measures designed to simplify and improve the regulatory environment.
I highlight the intention to reinforce the objectives of transparency and simplification of the legislative, decision-making and citizens’ participation processes, which are fundamental for making Community legislation more accessible and intelligible.
The Commission proposes to simplify the content and form of legislation in force through the reworking of current legislative texts. This would be a positive step, although the process must be monitored so that no worthwhile elements of the Community are lost and to ensure that democratic legitimacy is not jeopardised.
The ‘citizens’ criterion’, which would be used to assess the impact of the proposals on citizens’ everyday lives and could lead to information measures or compensatory measures, may itself benefit people and help to increase their interest in Community issues, such as raising the levels of participation in European integration.
Equally important, in my opinion, is the creation of a single Internet portal for all the institutions, through which citizens can follow the decision-making process from start to finish, and the use of external experts.
Despite the positive points mentioned, I abstained because I believe the report has taken a ‘single-state’ and ‘federalist’ approach…
. I am fully supportive of the ideas in the Commission communication. I believe that the Community must be at the forefront in international efforts to reduce atmospheric emissions from marine vessels.
This strategy contributes to the 'Clean air for Europe' programme, for which I was Parliament’s rapporteur. These are aims and values which we all share, a fact borne out by the unanimous adoption of Ms Lucas’ report.
This subject is, of course, closely linked with maintaining the strictest controls to ensure protection of our seas from environmental damage by shipping. The proposed directive on improving the quality of shipping fuels is important as it will bring the quality of shipping fuels into line with on-land motor fuels. Currently there is far too much air pollution, particularly in and around ports.
I am confident that progress will be made in these areas in the forthcoming Irish presidency.
Finally, I want to put on the record that I object in the strongest terms to threats to the marine environment around the Irish and other north-west European coastlines posed by the so-called 'Ghost Fleet' of clapped-out American ships being sent to British scrapyards.
.– I applaud the Commission on this initiative to adopt measures to reduce the emission of atmospheric pollutants by ships. Sea transport is responsible for a significant part of the pollution in coastal regions and also contributes to global warming.
Contrary to what many people believe, ships can be shown to be one of the most polluting means of transport, a fact that has been compounded by the increasingly strict legislation on fuels for road vehicle engines. Hence the importance of these measures for ship engines also.
I consider, however, that the measures proposed by the Commission fall short of the objectives that this initiative is intended to achieve. Without running the risk of falling into a utopian programme, I believe we could go a little further, along the lines of what the rapporteur proposes, towards drawing up a bolder plan.
As is also pointed out in the report, the Commission proposal also does not provide the necessary link with the European Union’s fifth and sixth environmental action plans. It makes good sense, therefore, to improve the text by taking a line that is consistent with what already exists on this subject in Community legislation.
I voted for the report.
We have today voted in favour of this report. Corruption must be fought at all levels: international, national, regional and local.
We believe, however, that a culture that opposes corruption is best created from the bottom up in society and is not something that can be promoted through EU programmes. In the same way, we think that scrutiny of the funding of political parties and election campaigns is best guaranteed by the parties themselves and in national regulations.
. I support this report, which is intended to provide a new boost for measures to combat corruption, detailing what has been done and what needs to be improved and identifying the areas in which the Union should focus its efforts in the fight against corruption.
Globalisation, in conjunction with other factors, has led to increased cross-border trade. Corruption in one Member State is consequently no longer only a domestic problem; it becomes a transnational problem, which would be combated more effectively by means of joint EU action.
The Union must demonstrate determination to introduce and enforce an anti-corruption culture at all levels of political activity, in both the public and private sectors and at both national and Community levels, because corruption constitutes a threat to law-abiding society, distorts competition and hampers economic development.
I would recall, bearing in mind the recent case of Eurostat, that, in addition to the corruption perpetrated by representatives of the Community institutions, there is another worrying problem: the loss of citizens’ confidence in the process of European integration.
The role of the European bodies responsible for encouraging cooperation between Member States in eliminating corruption is crucial. Coordinated action by these bodies (Eurojust, Europol, OLAF and the European Judicial Network) will strengthen the actions undertaken by national police forces and will facilitate transnational investigations, by sharing the Member States’ information capacities.
. There are positive aspects to this report, which puts forward interesting approaches to prevent, regulate, control and monitor corruption in various fields, such as political and administrative activity, public contracts, and in international relations, amongst other things.
It can be criticised, however, for:
- a degree of federalism, which we do not endorse, examples of which are its defence of the European arrest warrant, the increase in Europol and Eurojust’s powers and even poorly defined, heavy-handed and unjustified creation of a European public prosecutor's office.
- some confusion between measures for transparency and measures for standardisation (customs) with less attention being paid to the interests of peoples and nations;
- a highly administrative, bureaucratic and federalist outlook, which is not very participative and would exert little political control over the major economic and financial powers, specifically: off-shore investment houses, banking, clearing houses, in other words, genuine money-laundering institutions.
Hence our abstention from the vote.
. Conservative MEPs believe that corruption is wrong and should be rooted out at all levels. There are, however, ways and means of doing this. We believe that the European Arrest Warrant and the European Public Prosecutor unnecessarily impinge upon nation-states' own legal systems and are therefore undesirable. It is for this reason that we have abstained on the Rutelli Report.
. Despite the rapporteur’s concerns, which include the fact that these appropriations cannot be used to fund repatriation policies – specifically to pay for charter flights that return ‘illegal’ immigrants to their country of origin –, as well as the introduction of amendments seeking to minimise the negative effects of the regulation, the fact is that this regulation is intended to ‘encourage the signing of readmission agreements’ with third countries.
As a matter of fact, as the rapporteur points out:
- ‘Clearly, the Commission's intention is to create an instrument to compensate third countries for signing readmission agreements’;
- ‘The promise of financial aid and support may provide an incentive for third countries to sign agreements and make them acceptable to public opinion’, and adds, ‘even though, at present, the sums of money which third countries receive from their immigrants in the Union are much greater than all the aid received from the EU's financial support programmes’.
In other words, this is another instrument designed to support the EU’s immigration policy, which gives priority to a repressive mindset, attempting, in this case, to guarantee financial compensation for the countries of origin of ‘illegal’ immigrants for signing readmission agreements.
.– According to the conclusions of the European summits in Tampere and Seville, the European Union is committed, over the period from 2004 to 2008, to paying EUR 250 million to third countries, to help them control the migration of their nationals to Europe. This programme of technical and financial assistance in the field of asylum and migration is merely the ‘externalisation’ of migratory-flow management. Instead of having refugee camps in Member States, we shall have them at the gates of Fortress Europe, with worse health and social conditions and without any guarantee of respect for human rights.
The bare figures and European regulations, however, conceal the real reasons for migration: poverty, social despair, underdevelopment, and untenable political and democratic situations. These are the reasons why the EU should fight alongside third countries while at the same time guaranteeing to all human beings the right to move and establish themselves wherever they see fit. In order to combat ‘illegal immigration’ it is necessary to oppose the black market in labour, to regularise the position of unregistered immigrants, and to give them political and social rights, starting with the right of residence for all immigrants living in Europe. Instead of doing that, the EU degrades itself by ordering collective deportations. Instead of voting in favour of this report, we invite Members of Parliament to sign the European appeal against the ‘charters of humiliation’.
. To a large extent, the Union is gambling its future on the success or failure of a common immigration policy. It is a challenge and an opportunity. This programme, directed at countries in which immigration originates and transit countries in order to help them to manage migratory flows, is essential and deserves our support.
The management of migratory flows affects the demography, the economic and social balance and the harmonious coexistence of the Community’s citizens. The common immigration policy must take this into account and ensure that Member States have margin for manoeuvre in terms of managing their migratory flows.
The programme contributes to creating a common legal and administrative culture for the handling of the phenomenon of migration based on our principles and values of respect for people. That is the only way we can effectively combat marginalisation and the organised crime of human trafficking, which causes so many victims each year.
We must strengthen European immigration policy through concrete actions: joint repatriations of illegal immigrants, the implementation of a European visa bank or the common management of external borders. The latter, with shared responsibility, must be extended to third countries, to the Union’s partners, by means of the including in Association Agreements a clause on cooperation in the field of immigration.
. I roundly welcome this Commission proposal implementing the decision of the Barcelona European Council of March 2002 to introduce a European Health Insurance Card.
The card will not change existing rights and obligations and is intended to simplify access to treatment in the country visited and, at the same time, to provide a guarantee for the institutions funding the health system in that country that the patient is fully insured in his or her country of origin and that, consequently, the institutions in their country of origin will duly reimburse all costs.
I therefore believe that this measure embodies one of the most important principles underpinning the European Union, which is to guarantee throughout the territory of the EU a high level of health protection for all citizens and to contribute to the free movement that we all wish to see, abolishing barriers and obstacles to the geographical mobility of EU citizens.
Lastly, I believe it to be of the utmost importance to promote actions that guarantee that the beneficiaries of sickness insurance schemes are sufficiently informed of their rights and obligations arising from this regulation. Starting with the need to ensure that citizens are informed about the card’s introduction.
. This Commission proposal to amend the regulation on organic farming seeks, primarily, to clarify problems of terminology, at a time when this concept is being used wrongly by supermarket chains and by some multinational agri-food companies. Another of the proposal’s aims is to tighten control over all operators at all stages of production.
The proposal nevertheless fails to meet expectations in this sector, which today accounts for around 150 000 farms and 4% of farmland in the EU. In this context, I agree with the rapporteur when she states that organic farmers, who are the main actors involved in this form of production, must play an active role in this process of amending regulations. I also agree that the labelling must contain no ambiguity over names and for this very reason, existing derogations for some brands, such as Danone, for example, should be immediately revoked. Clearly, labelling and rules must be the same for imported products too.
I am extremely unhappy that the report does not address the set of issues surrounding GMOs, including what is known as ‘coexistence’ or issues of genetic pollution and also overlooks the aid and protection given to organic seeds. Introducing GMOs will call into question the choice of organic farmers, with the economic risks ensuing from this pollution affecting their eligibility for existing aid, and no clear definition of the polluter’s responsibilities is provided.
. I welcome the proposal to amend the existing regulation and clear up the definition of 'organic'. This comes at a time when the Commission is also proposing a major piece of legislation to deal with the issue of health claims on food products. It is vital that consumer interests be protected in these areas.
Organic crops and products continue to grow in importance as a proportion of our production and every effort must be given to assist the sector. Coming from Ireland, which tries to sell itself as the 'Food Island', I believe the marketing and job-creation potential of organic products is enormous. I particularly want to see moves in this area in view of the newly-relaunched rural development pillar. Small local cottage industries have great scope for boosting local economies.
As always, the rapporteur, Ms Auroi, has produced a good report for our Committee, and many of her proposed amendments are welcome improvements to the Commission text. It is important, for example, that we recognise the languages of the new Member States.
It is also important to make it clear that retailers who import pre-packaged products directly from third countries are also subject to EU regulation.
.– Although I do not have any major problems with most of the amendments adopted by the Committee on Agriculture and Rural Development, I voted against this report, because some amendments go beyond the scope of this directive. This applies, in particular, to the recital which proposes a timetable for defining what might be the specific rules governing ‘organic’ winegrowing. The product definition proposed is comparable with that of a registered designation of origin.
We can, of course, recognise the legitimacy of wine produced from organically grown grapes. However, to go on from there to attempt to define an ‘organic’ wine, for which the winemaking process is no different from the traditional process used to produce a wine with a registered designation of origin, would be to ignore the fact that the ‘registered designation of origin’ concept is based on areas of land designated according to their soils, and production conditions defined on the basis of local customs, whereas ‘organic’ wines can be produced using grapes from vineyards which are not authorised to use a registered designation of origin.
Moreover, to accept the image of two types of wine production would give the illusion that one was better than the other, thereby disregarding the fact that traditional winegrowing provides all the quality guarantees necessary for consumer confidence.
. I have voted in favour because I believe it is crucial to explain to consumers what organic products are and what products are organic.
Given growing demand and the interest of a large number of farmers in implementing good practices that are healthy and respect the environment, the Commission proposal to amend Regulation (EEC) No 2092/91 to monitor the development of organic farming in the European Community is fully justified.
I agree with the measures put forward by the rapporteur, specifically as regards combating any ambiguity surrounding products’ names, which could create confusion and a false understanding of organic products of consumers.
In fact, there is a growing need for certainty as regards terminology in the various Community languages identifying organic production methods, which must be given a label whose symbol is immediately recognisable to every citizen of the Union’s Member States, and labelling must be precise regardless of the product’s origin.
Similarly, biodiversity must be preserved, crops and products must be protected and all and any pollution of organic crops by Genetically Modified Organisms must be avoided. It is important in this regard to protect and support organic seeds.
– We voted in favour of the Auroi report because we share the rapporteur’s attitude and her fear of seeing a proliferation of pseudo-organic products, which are likely to mislead consumers, if controls are not sufficiently rigorous and harmonised.
These controls must, of course, take place at the production stage and, on this point, we agree with the rapporteur’s position regarding the possible pollution risk from GMOs.
These controls should, however, also be practised at the product marketing stage and, therefore, for imported products so that, in a market that attracts more and more consumers, abuse and deception are avoided.
. This report approves the new fisheries agreement with Mozambique, which will last for three years and will have a fishing quota of 1 000 tonnes of deep-water shrimp, with a further 535 tonnes of by-catches and fishing possibilities for 35 freezer tuna seiners and 14 surface longliners, and the main beneficiary will be the Spanish fleet. The overall financial compensation will total just over EUR four million per year. We should stress that the first agreement, signed in 1988, was condemned by Mozambique in 1993, evaluating the development of its own fishing industry.
This report warrants my broad support, although I wish to express three reservations. Firstly, Portugal will gain only 150 tonnes of shrimp (plus 80 by-catches) and permits for five longliners, despite the needs of its fleet and despite its traditions of fishing in Mozambican waters.
Secondly, the fleet must commit to the sustainable management of the fishing effort in Mozambican waters, and this, according to the rapporteur, appears to be guaranteed.
Lastly, we must support the development of the local fisheries sector, not only under the provisions of this agreement, but in the context of our cooperation and development policy with Mozambique.
In spite of constructive efforts, current fisheries policy still means that the EU is buying itself the right to misuse the natural resources of the poor. It is a modern form of colonialism. A genuine reform of fisheries policy is required, and a totally transformed view of our relations with poor countries. We have therefore chosen to vote against this report in its entirety.
– Yesterday evening, at the end of the debate, we were astounded to see the Commission pull away the veil and declare that it was not, in any case, proposing to extend the experiment of reduced rates of VAT for labour-intensive services, even if Member States called for it unanimously (as was the case on 25 November 2003). This confirmed for us the anti-democratic nature of the sole right of initiative and, at the same time, the Commission’s arrogance in using it to protect its interests of power.
This is because it really is a case of interests of power. The Commission wants to move towards a VAT system based on ‘country of origin’ which would give it a central role and more power. This is why it proposed its so-called rationalisation plan‘, where the continuation of some reduced taxes were only there to act as bait.
In this way, the professions, particularly those in catering and construction, find themselves being used as pawns by the Commission.
We hope that, in the work of the Intergovernmental Conference, ministers will take account of these considerations and be forthright in drawing attention to them. Pending this, we support the excellent Randzio-Plath report which understood what was at stake.
. – I agree with our rapporteur in that I do not believe that it is relevant to harmonise VAT rates without first having improved the whole of the economic and fiscal system of the Member States. In the difficult economic and social period that we are going through, at least some degree of flexibility is required, given the economic system advocated by the Commission and the absolute need to respect the Maastricht criteria. Each State should have the full range of economic, financial and monetary instruments in order to act in the most appropriate manner. Direct and indirect taxation are among these instruments, which it must be able to use as it pleases because each economy remains distinctive, even if it forms an integral part of a globalised system. Since the problems are not necessarily the same for each State, then the solutions should be allowed to differ.
It was for all of these reasons that I and the colleagues from my group called, on behalf of France, for an extension of reduced rates of VAT in Annex H, in particular for the catering, housing and recorded music services.
. The proposal to streamline rates should be seen in the context of the process currently underway to establish a definitive VAT system, based on taxation in the country of origin and on a harmonised timescale, with the least number of derogations possible, for taxation rates in the various Member States.
This idea, which has been put forward by the Member States with a view to the potential effects on their tax policy, enjoys the support of the European Parliament, although it is strange that, in this case, Parliament has adopted a more realistic stance, in particular by taking the view that this is not the time for greater harmonisation and by supporting the Council’s intentions to extend the experimental application of reduced VAT rates in certain labour-intensive services. Commissioner Bolkestein refused to present this extension at the last Ecofin Council meeting of 25 November.
On the subject of reduced rates, however, and bearing in mind the concept of tax sovereignty, it should be recalled that the Member States must maintain the necessary flexibility in implementing social and cultural policies, in particular when setting reduced VAT rates. Next, since a minimum rate already exists, the Member States must have the power to set rates in line with their policy options as regards tax redistribution and the funding of national budgets.
– Four years of reduced rates of VAT do not allow us to see the complete effects of this experiment; all the more since, knowing that it was temporary, some employers did not implement it. All the industries consulted, however, claim that lowering VAT has positive economic effects that are by no means insignificant. In this way, the number of wage earners working in the housing maintenance sector has increased in France by 8.6% in two years. This is why we need to continue down this route. As draftsman, I can only welcome the Commission text and, in particular, Annex H, extending Annex K to some services, such as catering. Since each Member State freely chooses to apply a reduced rate in a category appearing in Annex H, all sectors that benefited from the experiment must not now be excluded from the scope of the directive.
This is why I voted in favour of the amendments by the Committee on Economic and Monetary Affairs. Furthermore, Amendments Nos 22 and 23 that I tabled with Astrid Lulling for the part-session are extremely important; indeed they allow for the experiment to be extended until the current changes to the directive come into force, which is absolutely necessary in order to avoid disastrous consequences in terms of jobs.
.– EU rules prescribe the goods and services on which the Member States may impose high rates of VAT and those that, by way of derogation, may fall within the reduced rate. This exception already applied to food and clothes, but in 1999, labour-intensive services were also, on an experimental basis, brought under the umbrella of reduced rates of VAT. This has had a beneficial impact on employment. According to a recent hearing here in Parliament, the deployment of this instrument has created an additional 250 000 jobs throughout the European Union. There are also other positive effects. If we keep the bicycle repairman affordable, this will promote cycling. It is astonishing that the Commission should now wish to put a stop to this. The Commission supports its decision by deficient and incomplete enquiries and has insufficient evidence to substantiate that the experiment has led to unsatisfactory results. If the experiment is discontinued, countless jobs will disappear in Europe, 8 500 of them in the Netherlands. My party, the Socialist Party in the Netherlands, sees taxes as a useful instrument to achieve sound social security and provide public services, but it denounces this way of enforcing increases in them. We want to maintain the reduced rates of VAT on hairdressers, bicycle repairmen and cobblers. I call for enforcing the Member States' right to keep the rates of VAT on labour-intensive services low if this is underpinned by sound arguments from a social and employment point of view.
. Although this area of indirect tax is reviewed every two years, the Labour delegation for the UK sees no reason to change the current Annex H. This, we believe, should be the responsibility of the national governments as long as they are non-distortive in terms of trade and industry.
– Three priority sectors must be able to benefit on a long-term basis from the reduced rate of VAT in France: the construction, catering and recorded music industries.
Since it does not affect competition, the decision on this matter should fall exclusively within the competence of the Member States and be made on the basis of their own priorities. France’s priorities are: to create jobs, reduce moonlighting and promote cultural development.
The European Commission, however, is not listening: instead of abandoning its unsuccessful attempts to harmonise VAT and allowing the Member States to regain their freedom, it wants, on the contrary, to increase its powers by forcing derogations to be quickly done away with.
Commissioner Bolkestein cynically pointed out yesterday evening that, despite the Council calling unanimously for reduced rates for labour-intensive services to be maintained, the Commission did not intend to make a proposal along those lines and that, on the contrary, it would start proceedings from 1 July 2004 against the Member States that kept these reduced rates.
This block by the Commission, which takes our professions hostage to increase its own power, is unacceptable and shows clearly that any transfer of competences must remain reversible.
. It is worth emphasising that this resolution, once again signed both by the right and by social democrats, gets off to a good start by remarking on the ongoing economic stagnation and the high levels of unemployment in the EU.
Instead, however, of moving on to a much-needed change to the neoliberal capitalist policies that are the cause of the current economic and social crisis, it confirms them, and what else could be expected from the political forces that are responsible for this situation? The resolution advocates maintaining the Stability Pact, implementing the ‘Lisbon Strategy’, opening up markets (postal services, passenger transport, the single European sky), making labour markets more flexible, although it does express some ‘concerns’ about the social consequences of these actions.
The resolution also confirms a policy that criminalizes and penalises immigration, blackmails the enlargement countries to the extent that, unless they adopt Community legislation their funds will be cut, confirms its support for the current situation in Iraq, which is under military occupation, and for the militarisation of the EU without involving NATO.
The resolution also confirms the ambition to strike a new balance in relations with the US, responding to the ‘real common interests and capabilities of the partners’, which we should interpret as meaning the major economic and financial groups. These political priorities are worlds apart from the real and urgent needs of the workers and of our communities. Hence our vote against the resolution.
– The joint resolution by the Group of the Party of European Socialists, the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the European Liberal, Democrat and Reform Party on the preparation of the European Council in Brussels reflects the liberal, militaristic and anti-democratic Europe that they are building. Asking for the transfer of sovereignty from US occupying forces to Iraqi representatives or even demanding a fair trial for the prisoners of Guantanamo Bay cannot delude people as to the true nature of Europe. First of all, it is in thrall to liberal ideology. Competition, growth, the Stability and Growth Pact and the liberalisation of transport and postal services have been presented as needing no justification, whilst people are suffering the full impact of this policy, starting with unemployment and job insecurity. Managing migratory flows and controlling borders is the grim response to the ill-fated people of this earth who are ready to do anything to escape from poverty, underdevelopment, dictatorships and wars. Finally, the Intergovernmental Conference continues to sit and negotiate giving constitutional status to liberalism, regardless of the 450 million Europeans.
This is a Europe to which we do not belong, and that is why we cannot support this resolution. We are ‘old Europeans’ who, with thousands of others at the European Social Forum in Paris/Saint-Denis, proposed a different Europe based on peace, democracy, social rights and public services.
. – The Intergovernmental Conference in Naples had no trouble whatsoever in agreeing on the further militarisation of the European Union, in that no-one raised the slightest objection to the ΕU’s becoming a global policeman at the side of the USA. At the same time, it became perfectly clear that the famous solidarity, should a Member State be attacked, is not only not mandatory, but also comes very clearly under the NATO umbrella. This in reply to all those who maintain that Greece could rely on the EU in the event of an attack by Turkey.
There is not a trace of sensitivity in the European Parliament resolution to the extremely negative consequences which, as we have repeatedly stressed, the new ‘Constitutional’ Treaty will have for the peoples. On the contrary, its only concerns are that the text elaborated by the ‘Convention’ should not be changed and that its role within the framework of the EU mechanisms should not be cut back.
That is why we MEPs of the Communist Party of Greece voted against it. We call on the peoples to step up their fight against the European Union and the new bonds which it is trying to impose on us through the ‘Euro-constitution’.
We voted ‘yes’ in the final vote on the joint motion for a resolution on the Intergovernmental Conference, but would take this opportunity to emphasise our differing positions on a number of issues.
We believe that the Commission should have a full Commissioner (with voting rights) for each Member State.
We believe that a possible simplified procedure for changing the Constitution in the future must not mean ignoring the demand for ratification in all the national parliaments.
We do not believe that it is appropriate to make what is termed the clause generally applicable.
We do not believe that more room should be made for qualified majority voting in the CFSP area.
We do not think it necessary to require the Council to divide its activities between, on the one hand, a legislative Council and, on the other hand, other Council constellations.
We are today choosing to vote against Parliament’s resolution on progress by the Intergovernmental Conference. Large parts of the resolution go further than the Convention’s proposals. A constitutional/consolidated Treaty for the EU is desirable in itself but should be based upon a clear demarcation between politicians’ power and the EU’s areas of competence.
We take a particularly dim view of the resolution’s supporting what is termed the clause whereby Heads of State or Government are able to give up the Member States’ right of veto without this needing to be ratified by the Member States’ parliaments. We also oppose what the resolution says about reducing the number of Commissioners, which would mean each country losing the right to appoint a Commissioner. We also oppose Parliament’s being given full right of codecision regarding the EU budget.
Finally, it is also unacceptable for it to be possible, as proposed in the resolution, for changes to be made to the Constitution without unanimity and without ratification by the Member States’ parliaments. This would undermine the current system whereby the Member States own the Treaties.
We also repeat our opposition to a permanent Council President being appointed to replace the rotating Presidency.
. What could be expected from a resolution on the IGC signed by the right, social democrats and Greens?
What can be said about a resolution that seeks to impose the unacceptable ‘European constitution’ proposed by the ‘Convention’ on the governments, national parliaments and citizens of the various countries that make up the EU, and which advocates extending qualified majority voting and simplifying procedures that facilitate moving from unanimity to qualified majority decision-making, calling into question the right of ‘small’ countries to defend its interests?
What can be said about a resolution that, at the proposal of the Group of the Party of European Socialists, (PSE) – of which the is a member – supports the existence of a European Commission that does not have one Commissioner per country with voting rights, removing the right of ‘small’ countries to be represented in the only institution with legislative initiative and which proposes that it should be possible to amend ‘Part III’ of the so-called ‘Constitution’ through what is being called a ‘light’ procedure, in an attempt to bypass an IGC and the ratification of its conclusions by national parliaments?
What can be said about a resolution that, because it supports the idea, fails to mention or condemn the way in which the bases of neoliberal capitalism, militarism and the attack on the sovereignty of States are consolidated as a result of power being centralised in the supranational institutions of the European Union?
This is simply unacceptable!
. I voted against in the first case and abstained on the second part of item 9 because:
- it is not clear whether the Naples Conclave will result in the idea of one Commissioner per Member State. In fact the alternative to what was agreed in the Convention, based on the requirement for one Commissioner per State, will lead to the re-imposition of the requirement for two Commissioners for the more populous States, which not only differentiates between States, whereby the large States count for twice as much as the others, but also favours the creation of concentration of powers into twelve Commissioners from these States to the detriment of the others;
- the amendment puts forward a false idea of equality, which is in my opinion more likely to be achieved with the rotating equality in which each Member State can choose whether to belong to the College of Commissioners with or without voting rights, on an alternating basis according to the specific composition of the successive Commissions. This gives countries equal opportunities as regards time, with none having more rights than any other.
. I have voted against, because the compromise resolution demonstrates a serious lack of balance. The European Parliament should now adopt an objective, realistic and unbiased position, instead of insisting on an uncompromising stance and on false ‘negotiating positions’ – Parliament is not involved in any negotiation. We would need to contribute responsibly to a visible consensus, instead of insisting stubbornly on a supposed ‘Convention consensus’, that everyone has realised does not exist.
I was particularly irked by the fact that Amendments Nos 8 and 9, which I tabled on behalf of the Union for Europe of the Nations Group, were not adopted. Rejecting the move made by the Naples Conclave towards the solution of one Commissioner per Member State, on an equal footing and with full status, makes a poor contribution to the success of the IGC and reveals an unexpectedly reactionary mindset on the part of the parliamentary majority – especially when, unfortunately, veritable nonsense is being spouted in its place, such as the idea that ‘appointing one Commissioner per Member State would impart an intergovernmental character to it’ (!?). As to the Italian presidency’s lack of support for balance, given its proposal to overcome differences concerning the Preamble by making an explicit reference to Europe’s Christian or Judaeo-Christian heritage, whilst at the same time confirming the secular nature of the European institutions, this simply demonstrates the intolerance and prejudice underpinning the political resistance to the growing call being made by millions of European citizens for social change.
I have voted against the resolution (which was nonetheless adopted by 346 votes in favour, 106 votes against and 58 abstentions), for, on crucial points, it does not meet what is required by central features of the Swedish Christian Democrats’ values and our work to protect the rights of small countries in the EU.
We wish to see a reference to Europe’s Judaeo-Christian and Biblical inheritance in the Preamble to a future European Constitution. I therefore welcomed Amendment No 7, involving support for the Presidency’s efforts to have Europe’s Judaeo-Christian inheritance incorporated. This was rejected by plenary (with 213 votes in favour, 293 against and 17 abstentions).
I also supported Amendment No 8, which put forward demands for a Commission constituted on the basis of equality, with a Commissioner with full voting rights for each Member State. Parliament voted against this, however (by 349 votes in favour, with 147 against and 49 abstentions). Instead, paragraph 8 now states, mistakenly, that the Commission would be in danger of acquiring an intergovernmental character if a Commissioner were appointed for each Member State.
Nor do we support paragraph 5 in which Parliament adopts a position on the proposal for a clause in the intended European Constitution. The clause would entitle the European Council to give itself and the EU increased powers, as well as to change the voting rules in favour of a qualified majority rather than unanimity, without the approval of the Member States’ national parliaments.
I abstained from voting on the resolution adopted by the European Parliament concerning progress by the Intergovernmental Conference. In and for itself, the resolution as a whole contains many good viewpoints and demands. I cannot, however, support paragraph 8 because it says that not every country should be able to appoint a Commissioner. The resolution justifies this by saying that the Commission would be in danger of acquiring an ‘intergovernmental character’ if a Commissioner were appointed per Member State. That is strange reasoning given that this principle has so far operated well and that, to my knowledge, the Commission has never been accused of having an ‘intergovernmental character’.
This is basically a question of democracy. It is important that each country should be able to be represented at the highest level of the Commission. That is the background to the position I adopted.
– I voted against the MacCormick report for the reasons given in my minority opinion appended to it: the ‘contracts’ or ‘target-based tripartite agreements’ are nothing other than a war machine deployed by the Commission against the Member States in order to bypass them by establishing direct links between Brussels and regional authorities.
This innovation will, in its own small way, be part of the vast enterprise of ‘unravelling’ the Member States, led by the Commission and federalistpressure groups. This enterprise seeks systematically to destroy an age-old creation, the diminishment of which will in future leave people helpless before a European power that is badly controlled.
The European Parliament report, despite its faults, does at times seem to see the dangers of the new system and is alarmed by them. It calls for tripartite contracts to remain the exceptions, so as not to ‘give rise to extreme complexity and in practice undermine … [the] normative purpose [of the administration of the law]’ (paragraph 8), and so as not to favour Member States’ deflecting responsibility (paragraph 14).
In order to better avoid these dangers it would, however, have been preferable if the European Parliament had not itself approved their causes
. I agree with those who have pointed out that creating pilot programmes for ‘tripartite contracts and agreements between the Community, the States and regional and local authorities’ can only be interpreted properly if we take account of the intentions underpinning this action.
As a matter of fact, because the aim that is proposed – by means of ‘formally coordinated actions’ being able to ‘improve the implementation of policies’, in other words, to establish Community standards that can only be applied with particular arrangements, taking account of very different and specific existing realities – already features in the Treaties, specifically by implementing the principle of subsidiarity and by means of a much more straightforward and appropriate process, which is to set targets to be achieved, leaving it up to the Member States how to do this by means of a directive.
Consequently, what underlies this initiative is not the crucial need to combat ultra-bureaucratic or highly centralised procedures or for a real increase in the power of local authorities to manage their own domain, but simply to raise local authorities to the level of direct partners of the European institutions in implementing their guidelines, in an attempt to take over from States as the national interlocutor. Hence the support and the hearty congratulations of Parliament’s ultra-federalist Committee on Constitutional Affairs.
. I abstained from the vote on this report because I feel that the reasons the rapporteur gave for ‘regretting the absence of fully effective connections between the European Institutions, especially the Commission, and territorial authorities within Member States of an internal-national, regional or local kind’ are not sufficient to justify launching ‘target-based tripartite contracts and agreements’.
In fact, like Mr Berthu, I believe that the Community legal system already has a mechanism that enables us to pursue the same outcome through different means and that is the directive.
In fact, this legal instrument, which is closely bound up with the principle of subsidiarity, (even though only on the implementation of means) could be an option for the areas that are suggested and which are economic development, environmental policy, transport, agriculture and fisheries, with the State itself remaining the sole and direct interlocutor of the European institutions.
I believe that the measure recommended for raising local authorities to the level of direct partners of the European institutions forms part of the well-known process of European centralisation and of ignoring the States and I predict that, if the practice of concluding such contracts becomes widespread, the complexity of interinstitutional relations will increase disproportionately, as will the related bureaucracy. This will lead to chaos.
I acknowledge the Commission’s prudence in proposing the adoption of experimental pilot programmes, which will be subject to the future presentation of an evaluation report.
. In accordance with the EC Treaty, the Community and the Member States are obliged to adopt measures to combat fraud and to protect the Community’s financial interests.
In 2002 alone, some EUR two billion were lost to irregularities and fraud to the detriment of the Community, and this sum is perhaps only the tip of the iceberg – with obvious economic repercussions – highlighting the need to step up the fight against corruption.
I share many of the rapporteur’s criticisms and concerns about the evaluation of OLAF’s activities. As the rapporteur states, ‘the Eurostat case has laid bare a number of weaknesses in the Office’s investigative activities’, in particular the fact that the investigation has been dragging on for years and that the rules to protect those being investigated have not been complied with. Consequently, I also agree with the need to guarantee OLAF greater autonomy and means, in particular for an increase in the number of investigators.
There are, however, fundamental issues that must be addressed and which underpin many cases of irregularity and fraud, particularly as regards outsourcing Commission services.
Furthermore, I have serious reservations as to the need for a European Public Prosecutor, a stage in the process of creating a European Public Prosecutor’s Office, backed up by Europol, Eurojust and OLAF.
.– Public opinion sees the EU as, above all, a large-scale organisation far removed from the citizen, and as one offering tremendous scope for fraud. Fraud is committed by directors, by EU Commissioners and their cabinets; it is committed through the involvement of private companies and by providing people with an income without expecting anything in return. There is fraud in order to line one's own pockets, fraud to buy one's friends and fraud in order to secure the future of one's own job, irrespective of corporate planning. In order to fight this kind of fraud, an increasing number of bureaucratic control rules have been established, as well as different control services that work alongside each other, each active within their own limited remits. The existence of OLAF, and previously UCLAF, did nothing to stop fraud in the past, including the Eurostat scandal that has recently come to light. The approach so far has been characterised by increasing internal control instead of more openness, which allows public opinion to look on. Examiners are involved in matters that have to remain secret for fear that they will cross the path of judicial procedures. OLAF's function would become a great deal more useful if it were also to focus on removing the breeding ground for fraud and on bringing wrongdoing out into the open. Before it can do that, though, we may need a parliamentary inquiry.
. Transparency in decision-making processes, something that I have always fought for, cannot disappear when it comes to adopting legislative acts. The increasing complexity and number of the competences conferred on the institutions and bodies of the European Union require closer vigilance over the adequacy, on the one hand, and the legitimacy, on the other, of the use to which the inheritance of Europe’s citizens, which is embodied by the budget, is put. I therefore welcome the Commission’s evaluation report on the activities of this organisation.
We must pursue some of the approaches put forward by the rapporteur, such as closer coordination between the various institutions’ monitoring structures, a better definition of OLAF’s working rules, and a definition of a clear policy on prioritising investigations.
It is also worth highlighting one aspect that is often given only perfunctory consideration – with enormous consequences for the success of OLAF – and that is the receptiveness of institutions and bodies to the warnings and reports issued by this organisation.
. There are currently no provisions defining a standard way of repatriating the mortal remains of people who have died in one Member State to another. Given the lack of any such provision, the cross-border transport of mortal remains is governed by two international legal instruments: the Berlin Agreement of 1937 and the Strasbourg Agreement of 1973, concluded under the auspices of the Council of Europe, to which only some Member States have acceded and which, in the rapporteur’s opinion, are largely obsolete.
The rapporteur is of the view that, on the basis of these agreements, in the event that a citizen of one Member State dies in another Member State, the formalities are more complex, the time that elapses before burial or cremation is longer and the costs are higher than if the death occurred in the country of origin of the deceased person.
For this reason and given that there are large immigrant communities in some Member States with origins in another Member State such as Portugal, for example, we should enhance the value of measures that could meet the specific needs of these communities, especially as regards the set of problems addressed in the report.
. The differences in law found within the national legal systems of the various Member States of the European Union place the relatives of persons who have died in a Member State other than their own in a particularly distressing situation. The necessary formalities, which are inevitably more complex in such cases, the extra time required and the higher costs incurred by victims’ families make a painful and very sensitive time even more dismal. Furthermore, the international legal instruments that apply to these situations are inadequate, given current levels of mobility amongst the citizens, an aspect that takes on greater importance for the freedom of movement of persons in the intra-Community area and which increases the likelihood of such situations occurring.
I agree in particular with the rapporteur’s assertion that freedom of movement is hampered by this legal framework, especially because equal treatment between Community citizens and nationals is not fully respected.
Because I believe that the rapporteur’s suggestions are heading in the right direction, providing for the practical adoption of measures and ending the inactivity of the European Commission in this regard, I voted in favour.
Mr President, I should like to add to what has been said about the way in which we conduct these meetings. I think it is scandalous, the way in which we do not bring items to a close in the manner laid down and the way in which we treat our Commissioners. The latter come in at the time when the President has said we are to vote, and it is completely unacceptable for Parliament to treat our Commissioners in that way. I note that you were unable to come up with any remarks in response to the British MEP who raised the issue. May I not, however, ask that the issue be debated at a Conference of Presidents and that a solution be found, for I think that the dignity of Parliament is grossly impaired by the way in which we all conduct ourselves.
I will pass your comments on to the President of Parliament, who will raise the matter at the Conference of Presidents.(1)
I declare adjourned the session of the European Parliament.